Exhibit 10.10





REVOLVING CREDIT AGREEMENT
DATED AS OF MAY 8, 2013


AMONG
CORENERGY INFRASTRUCTURE TRUST, INC.
as Borrower,
THE GUARANTORS WHICH ARE OR MAY BECOME SIGNATORY HERETO,
as Guarantors,
AND
KEYBANK NATIONAL ASSOCIATION,
as a Lender and Agent


AND


THE OTHER LENDERS WHICH ARE OR MAY BECOME
PARTIES TO THIS AGREEMENT
AND
KEYBANC CAPITAL MARKETS
as Arranger, Syndication Agent and Documentation Agent
AND
KEYBANC CAPITAL MARKETS
as Sole Book Runner



6231593.9\0334186

--------------------------------------------------------------------------------




TABLE OF CONTENTS


§1.
DEFINITIONS AND RULES OF INTERPRETATION
Page
 
§1.1
Definitions
1
 
§1.2
Rules of Interpretation.
18
§2.
LOANS
 
 
§2.1
Commitment to Lend.
19
 
§2.2
Notes.
19
 
§2.3
Interest on Loans.
20
 
§2.4
Unused Facility Fee.
20
 
§2.5
Requests for Loans.
20
 
§2.6
Funds for Loans.
21
 
§2.7
Use of Proceeds.
22
 
§2.8
Increase in Commitment.
22
 
§2.9
Reduction and Termination of Commitments.
23
§3.
REPAYMENT AND PREPAYMENT OF THE LOANS
 
 
§3.1
Repayment; Stated Maturity; Extension Option.
24
 
§3.2
Mandatory Prepayments.
24
 
§3.3
Optional Prepayments.
24
 
§3.4
Partial Prepayments.
25
§4.
CERTAIN GENERAL PROVISIONS
 
 
§4.1
Conversion Options; Number of LIBOR Contracts.
25
 
§4.2
Certain Fees.
26
 
§4.3
Funds for Payment.
26
 
§4.4
Taxes.
26
 
§4.5
Computations.
29
 
§4.6
Inability to Determine LIBOR Rate.
29
 
§4.7
Illegality.
30
 
§4.8
Additional Interest.
30
 
§4.9
Additional Costs, Capital Adequacy, Etc.
30
 
§4.10
Mitigation Obligations.
32
 
§4.11
Indemnity by Borrower.
32
 
§4.12
Interest on Overdue Amounts.
32
 
§4.13
Certificate.
32
 
§4.14
Limitation on Interest.
32
§5.
GUARANTORS; COLLATERAL SECURITY
 
 
§5.1
Collateral.
33
 
§5.2
Operating Account.
34
 
§5.3
Advance Account.
34
§6.
REPRESENTATIONS AND WARRANTIES AND COVENANTS
 
 
§6.1
Corporate Authority, Etc.
35
 
§6.2
Approvals.
35


6231593.9\0334186

--------------------------------------------------------------------------------



 
§6.3
Title to Properties; Leases.
36
 
§6.4
Financial Statements.
36
 
§6.5
No Material Changes.
36
 
§6.6
Franchises, Patents, Copyrights, Etc.
36
 
§6.7
Litigation.
37
 
§6.8
No Materially Adverse Contracts, Etc.
37
 
§6.9
Compliance with Organizational Documents, Other Instruments, Laws, Etc.
37
 
§6.10
Tax Status.
37
 
§6.11
No Event of Default.
37
 
§6.12
Investment Company Act; Public Utility.
37
 
§6.13
[RESERVED]
38
 
§6.14
Setoff, Etc.
38
 
§6.15
Certain Transactions.
38
 
§6.16
Employee Benefit Plans.
38
 
§6.17
Regulations T, U and X.
38
 
§6.18
Environmental Compliance.
39
 
§6.19
Loan Documents.
40
 
§6.20
Eligible Assets.
40
 
§6.21
Reserved.
42
 
§6.22
Brokers.
42
 
§6.23
[RESERVED]
42
 
§6.24
OFAC.
42
 
§6.25
No Fraudulent Intent.
42
 
§6.26
Reserved.
43
 
§6.27
Solvency.
43
 
§6.28
No Bankruptcy Filing.
43
 
§6.29
Other Debt.
43
§7.
AFFIRMATIVE COVENANTS OF LOAN PARTIES
 
 
§7.1
Punctual Payment.
43
 
§7.2
Maintenance of Office.
44
 
§7.3
Records and Accounts.
44
 
§7.4
Financial Statements, Certificates and Information.
44
 
§7.5
Notices.
45
 
§7.6
Existence; Maintenance of Properties.
47
 
§7.7
Insurance.
47
 
§7.8
Taxes.
48
 
§7.9
Inspection of Eligible Assets and Books.
48
 
§7.10
Compliance with Laws, Contracts, Licenses, and Permits.
49
 
§7.11
Further Assurances.
49
 
§7.12
Plan Assets.
49
 
§7.13
Registered Servicemark.
49
§8.
CERTAIN NEGATIVE COVENANTS OF LOAN PARTIES
 


ii
6231593.9\0334186

--------------------------------------------------------------------------------



 
§8.1
Restrictions on Indebtedness.
49
 
§8.2
Restrictions on Liens, Etc.
50
 
§8.3
Restrictions on Investments.
51
 
§8.4
Merger, Consolidation.
52
 
§8.5
Compliance with Environmental Laws.
52
 
§8.6
Distributions.
53
 
§8.7
Organizational Documents.
54
 
§8.8
Certain Management Fees.
54
§9.
FINANCIAL COVENANTS OF BORROWER
 
 
§9.1
Corporate Financial Covenants.
54
§10.
CLOSING CONDITIONS
 
 
§10.1
Loan Documents.
55
 
§10.2
Certified Copies of Organizational Documents.
55
 
§10.3
Resolutions.
55
 
§10.4
Incumbency Certificate; Authorized Signers.
56
 
§10.5
Opinion of Counsel.
56
 
§10.6
Payment of Fees.
56
 
§10.7
Insurance.
56
 
§10.8
Performance; No Default.
56
 
§10.9
Representations and Warranties.
56
 
§10.10
Proceedings and Documents.
56
 
§10.11
Compliance Certificate.
57
 
§10.12
Other Documents.
57
 
§10.13
Reserved.
57
 
§10.14
No Litigation.
57
 
§10.15
Other.
57
§11.
CONDITIONS TO ALL BORROWINGS
 
 
§11.1
Representations True; No Default.
57
 
§11.2
No Legal Impediment.
58
 
§11.3
Borrowing Documents.
58
 
§11.4
Security Documents.
58
§12.
EVENTS OF DEFAULT; ACCELERATION; ETC.
 
 
§12.1
Events of Default and Acceleration.
58
 
§12.2
Limitation of Cure Periods.
61
 
§12.3
[RESERVED].
61
 
§12.4
Remedies.
61
 
§12.5
Distribution of Collateral Proceeds.
61
§13.
SETOFF
 
§14.
THE AGENT
 
 
§14.1
Authorization.
63
 
§14.2
Employees and Agents.
63
 
§14.3
No Liability.
63


iii
6231593.9\0334186

--------------------------------------------------------------------------------



 
§14.4
No Representations.
64
 
§14.5
Payments.
65
 
§14.6
Holders of Notes.
66
 
§14.7
Indemnity.
66
 
§14.8
Agent as Lender.
66
 
§14.9
Resignation.
66
 
§14.10
Duties in the Case of Enforcement.
67
 
§14.11
Request for Agent Action.
67
 
§14.12
Removal of Agent.
68
 
§14.13
Bankruptcy.
68
§15.
EXPENSES
 
§16.
INDEMNIFICATION
 
§17.
SURVIVAL OF COVENANTS, ETC
 
§18.
ASSIGNMENT AND PARTICIPATION
 
 
§18.1
Conditions to Assignment by Lenders.
71
 
§18.2
Register.
72
 
§18.3
New Notes.
72
 
§18.4
Participations.
73
 
§18.5
Pledge by Lender.
73
 
§18.6
No Assignment by Borrower.
73
 
§18.7
Cooperation; Disclosure.
74
 
§18.8
Mandatory Assignment.
74
 
§18.9
Co-Agents.
75
 
§18.10
Treatment of Certain Information; Confidentiality.
75
§19.
NOTICES
 
§20.
RELATIONSHIP
 
§21.
GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE
 
§22.
HEADINGS
 
§23.
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
 
§24.
ENTIRE AGREEMENT, ETC.
 
§25.
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS
 
§26.
DEALINGS WITH THE BORROWER
 
§27.
CONSENTS, AMENDMENTS, WAIVERS, ETC.
 
§28.
SEVERABILITY
 
§29.
NO UNWRITTEN AGREEMENTS
 
§30.
ACKNOWLEDGMENT OF INDEMNITY OBLIGATIONS
 
§31.
REPLACEMENT OF NOTES
 
§32.
TIME IS OF THE ESSENCE
 
§33.
RIGHTS OF THIRD PARTIES
 
§34.
GUARANTY
 
 
§34.1
The Guaranty.
82


iv
6231593.9\0334186

--------------------------------------------------------------------------------



 
§34.2
Obligations Unconditional.
83
 
§34.3
Reinstatement.
84
 
§34.4
Certain Waivers.
84
 
§34.5
Remedies.
85
 
§34.6
Rights of Contribution.
85
 
§34.7
Guaranty of Payment; Continuing Guaranty.
85
 
§34.8
Special Provisions Applicable to Guarantors.
85



EXHIBITS AND SCHEDULES
Exhibit A
Form of Note
Exhibit B
Form of Compliance Certificate
Exhibit C
Form of Assignment and Assumption Agreement
Exhibit D
Form of Request for Loan
Exhibit E
Form of Borrowing Base Certificate
Exhibit F
Patriot Act and OFAC Transferee and Assignee Identifying Information Form
Exhibit G
Joinder Agreement (Guarantor)
Schedule 1.1
Lenders and Commitments
Schedule 6.7
Litigation
Schedule 6.10
Tax Audits
Schedule 6.15
Transactions with Affiliates
Schedule 6.20(f)
Unresolved Real Estate Claims or Disputes
Schedule 6.20(g)
Material Real Estate Agreements






v
6231593.9\0334186

--------------------------------------------------------------------------------




REVOLVING CREDIT AGREEMENT


THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made the 8th day of May,
2013, by and among CORENERGY INFRASTRUCTURE TRUST, INC., a Maryland corporation,
as borrower (“Borrower”), having its principal place of business at 4200 W.
115th Street, Suite 210, Leawood, Kansas 66211, each of the parties now or
hereafter signatory hereto as guarantors (collectively “Guarantors”), KEYBANK
NATIONAL ASSOCIATION, a national banking association (“KeyBank”), with the other
lending institutions that are or may become parties hereto pursuant to §18 as
lenders (“Lenders”), KEYBANK NATIONAL ASSOCIATION, as administrative agent
(“Agent”) for itself and the other Lenders.


RECITALS
WHEREAS, Borrower has requested that Lenders make available to it a revolving
line of credit facility;
WHEREAS, the Lenders are willing to make such loan facility available to
Borrower, all upon the terms and conditions contained herein;
NOW, THEREFORE, in consideration of the recitals herein and the mutual covenants
and agreements contained herein, the parties hereto hereby agree as follows:
§1.DEFINITIONS AND RULES OF INTERPRETATION
§1.1    Definitions
The following terms shall have the meanings set forth in this §1 or elsewhere in
the provisions of this Agreement referred to below:
Advance Account. The account established pursuant to §5.3.
Affected Lender. See §18.8.
Affiliates. As applied to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, that Person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”), as
applied to any Person, means (a) the possession, directly or indirectly, of the
power to vote fifty percent (50%) or more of the stock, shares, voting trust
certificates, beneficial interests, partnership interests, member interests or
other interests having voting power for the election of directors of such Person
or otherwise to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise, or (b) the ownership of (i) a general partnership interest, (ii) a
managing member’s interest in a limited liability company or (iii) a limited
partnership interest or preferred stock (or other

6231593.9\0334186

--------------------------------------------------------------------------------



ownership interest) with voting rights representing fifty percent (50%) or more
of the outstanding voting rights of such Person.
Agent. KeyBank, acting as Agent for itself and the other Lenders, its successors
and assigns.
Agent’s Office. Agent’s office located at 127 Public Square, Cleveland, Ohio
44114, or at such other location as Agent may designate from time to time by
notice to Borrower and the other Lenders.
Agent’s Special Counsel. Bryan Cave LLP or such other counsel as may be selected
by Agent.
Agreement. This Revolving Credit Agreement, including the Schedules and Exhibits
hereto.
Agreement Regarding Fees. The Agreement Regarding Fees dated as of May 8, 2013,
among Agent, Arranger and Borrower regarding certain fees payable by Borrower in
connection with this Agreement.
Applicable FFO Percentage. See §8.6.
Arranger. KeyBanc Capital Markets.
Assignment and Assumption Agreement. See §18.1.
Assignment of Lease. Each Assignment of Lease from a Loan Party in favor of
Agent, as the same may be amended, restated, supplemented, consolidated or
otherwise modified from time to time, pursuant to which there shall be granted
to Agent for the benefit of Lenders a security interest in the interest of such
Loan Party as lessor with respect to an Eligible Lease, such assignment to be in
form and substance satisfactory to Agent.
Base Rate. The term Base Rate shall mean, for any day, a fluctuating interest
rate per annum as shall be in effect from time to time which rate per annum
shall at all times be equal to the greatest of: (i) the rate of interest
established by KeyBank from time to time as its “prime rate” whether or not
publicly announced, which interest rate may or may not be the lowest rate
charged by it for commercial loans or other extensions of credit; (ii) the
Federal Funds Effective Rate in effect from time to time, determined one
Business Day in arrears, plus ½ of one percent (0.5%) per annum; or (iii) the
then-applicable LIBOR Rate for a one (1) month Interest Period plus one percent
(1.0%) per annum.
Base Rate Loans. Those Loans bearing interest by reference to the Base Rate.
Base Rate Spread. The per annum rate of two and three-quarters percent (2.75%).
Borrower. As defined in the preamble hereto.
Borrower’s Knowledge or Knowledge. The actual knowledge of the chief executive
officer, Principal Financial Officer, chief financial officer (if different from
the Principal Financial Officer), or general counsel of Borrower, after having
conducted a reasonable investigation and inquiry thereof.

2
6231593.9\0334186

--------------------------------------------------------------------------------





Borrowing Base. As of any date of determination, the percentages of the
Borrowing Base Assets set forth in the most recent Borrowing Base Certificate
delivered pursuant to §7.4(e). The percentage applicable to each Borrowing Base
Asset shall be determined by the Required Lenders. In any event, the parties
acknowledge and agree that (i) with respect to any Eligible Asset, at any time
that an event of default exists under the Eligible Lease with respect to such
Eligible Asset, the percentage advance with respect to such Eligible Asset shall
be zero, and (ii) with respect to any Eligible Mortgage, at any time that an
event of default exists under such Eligible Mortgage, the percentage advance
with respect to such Eligible Mortgage shall be zero.
Borrowing Base Assets. As of any date of determination, Eligible Assets and
Eligible Mortgages that are held by a Loan Party as of such date; provided that
Borrowing Base Assets as of any date of determination shall include assets that
will become Eligible Assets or Eligible Mortgages substantially concurrently
with the funding of any Loan on such date.
Borrowing Base Certificate. See §7.4(e).
Business Day. Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York, the state of Kansas, the state where Agent’s
Office is located and, if such day relates to any LIBOR Rate Loan, means any
such day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank market.
Capitalized Lease. A lease under which a Person is the lessee or obligor, the
discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the lessee or obligor in accordance with
GAAP.
CERCLA. See §6.18(a).
Change in Law. The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

3
6231593.9\0334186

--------------------------------------------------------------------------------



Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:
(a)A transaction in which any “person” or “group” (within the meaning of
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of a sufficient
number of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction; or
(b)Any Guarantor ceases for any reason to be a Subsidiary of Borrower.
Closing Date. The first date on which all of the conditions set forth in §10
have been satisfied or waived in writing by Agent.
Code. The Internal Revenue Code of 1986, as amended.
Collateral. All of the property, rights and interests of the Loan Parties which
are or are intended to be subject to the security interests, security title,
liens and mortgages created by the Security Documents.
Collateral Assignment of Contracts. Each Collateral Assignment of Contracts,
Licenses, Warranties and Guaranties executed by a Loan Party in favor of Agent
for the benefit of Lenders in respect of certain permits and contracts of such
Loan Party with respect to each Eligible Asset, which shall be in form and
substance satisfactory to Agent.
Collateral Assignment of Purchase Agreement. Each Collateral Assignment of
Purchase Agreement executed by a Loan Party in favor of Agent for the benefit of
Lenders in respect of a Purchase Agreement, which shall be in form and substance
satisfactory to Agent.
Commitment. With respect to each Lender, the amount set forth on Schedule 1.1
hereto as the amount of such Lender’s Commitment to make or maintain Loans to
Borrower, as the same may be changed from time to time in accordance with the
terms of §2.8 and 2.9(a) of this Agreement.
Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments of
all of Lenders.
Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.
Compliance Certificate. See §7.4(c).
Consolidated. With reference to any term defined herein, that term as applied to
the financial condition or operating results of a Person and its Subsidiaries,
determined on a consolidated or combined basis in accordance with GAAP.

4
6231593.9\0334186

--------------------------------------------------------------------------------



Conversion Request. A notice given by Borrower to Agent of its election to
convert or continue a Loan in accordance with §4.1.
Corridor. Corridor InfraTrust Management, LLC, a Delaware limited liability
company, and its successors and assigns.
Debtor Relief Law. The Bankruptcy Code of the United States of America, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
Default. See §12.1.
Default Rate. See §4.12.
Defaulting Lender. Subject to §14.5(c), any Lender that (a) has failed to (i)
fund all or any portion of its Loans within two Business Days of the date such
Loans were required to be funded hereunder unless such Lender notifies Agent and
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
Agent or any other Lender any other amount required to be paid by it within two
Business Days of the date when due, (b) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Agent that a Lender is a Defaulting Lender under
clauses (a) or (b) above shall be conclusive and binding absent manifest error,
and such Lender shall be deemed to be a Defaulting Lender (subject to §14.5(c))
upon delivery of written notice of such determination to the Borrower and each
Lender.
Deposit Account Bank. A bank or other financial institution at which any Loan
Party maintains a deposit account.
Deposit Account Control Agreement. Each deposit account control agreement, in
form and substance satisfactory to Agent, from time to time executed by a
Deposit Account Bank in favor of Agent for the benefit of Agent and Lenders.
Distribution. With respect to any Person, the declaration or payment of any
cash, cash flow, dividend or distribution (whether in the form of cash or
property) on or in respect of any shares of

5
6231593.9\0334186

--------------------------------------------------------------------------------



any class of capital stock, partnership interest, membership interest or other
beneficial interest of such Person; the purchase, redemption, exchange or other
retirement for value of any shares of any class of capital stock, partnership
interest, membership interest or other beneficial interest of such Person,
directly or indirectly through a Subsidiary of such Person or otherwise; the
return of capital (whether in the form of cash or property) by a Person to its
shareholders, partners, members or other beneficial owners as such; or any other
distribution on or in respect of any shares of any class of capital stock,
partnership interest, membership interest or other beneficial interest of such
Person.
Dollars or $. Dollars in lawful currency of the United States of America.
Domestic Lending Office. Initially, the office of each Lender designated as such
in Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan is converted to a Loan of the other Type.
EBITDA. With respect to any Person for any fiscal period, the sum of (a) Net
Income of such Person, plus (b) without duplication and to the extent the
following have been deducted in the calculation of Net Income for such period,
(i) interest expense, (ii) federal, state and local income tax expense, (iii)
depletion, depreciation and amortization expense and (iv) all non-recurring
non-cash expenses or charges (excluding any such non-cash item to the extent
that it represents an accrual or reserve for potential cash items in any future
period or amortization of a prepaid cash item that was paid in a prior period),
minus (c) all non-recurring non-cash items increasing Net Income of such Person
for such period (excluding any such non-cash item to the extent it represents
the reversal of an accrual or reserve for potential cash item in any prior
period), all determined without duplication and in accordance with GAAP.
Eligible Asset Investment. The purchase by a Loan Party of an Eligible Asset.
Eligible Assets. The fee, leasehold, easement, right-of-way and/or other real
property interests, together with all improvements thereon constituting oil
pipelines, natural gas pipelines, liquids gathering systems, electric
transmission lines or other infrastructure systems, in all cases (i) qualifying
as REIT Eligible Investments, (ii) being subject to an Eligible Lease, and (iii)
being approved by the Required Lenders.
Eligible Assignee: (a) Any Lender or any Affiliate of a Lender; (b) any
commercial bank, savings bank, savings and loan association, investment or
mutual fund, or similar financial institution which (i) has total assets of
$5,000,000,000 or more, (ii) is “well capitalized” within the meaning of such
term under the regulations promulgated under the auspices of the Federal Deposit
Insurance Corporation Improvement Act of 1991, as amended, (iii) in the sole
judgment of Agent, is engaged in the business of lending money and extending
credit, and buying loans or participations in loans under credit facilities
substantially similar to those extended under this Agreement, and (iv) in the
sole judgment of Agent, is operationally and procedurally able to meet the
obligations of a Lender hereunder; (c) any insurance company in the business of
writing insurance which (i) has total assets of $5,000,000,000 or more (ii) is
“best capitalized” within the meaning of such term under the

6
6231593.9\0334186

--------------------------------------------------------------------------------



applicable regulations of the National Association of Insurance Commissioners,
and (iii) meets the requirements set forth in subclauses (iii) and (iv) of
clause (b) above; and (d) any other financial institution having total assets of
$5,000,000,000 (including a mutual fund or other fund under management of any
investment manager having under its management total assets of $5,000,000,000 or
more, and any of its Related Funds) which meets the requirement set forth in
subclauses (iii) and (iv) of clause (b) above; provided that each Eligible
Assignee must (A) be organized under the Laws of the United States of America,
any state thereof or the District of Columbia, or, if a commercial bank, be
organized under the Laws of the United States of America, any State thereof or
the District of Columbia, the Cayman Islands or any country which is a member of
the Organization for Economic Cooperation and Development, or a political
subdivision of such a country, (B) act under the Loan Documents through a
branch, agency or funding office located in the United States of America, (C) be
exempt from withholding of tax on payments hereunder and deliver the documents
related thereto pursuant to the Internal Revenue Code as in effect from time to
time, and (D) not be a Loan Party or an Affiliate of any Loan Party.
Eligible Investment. An Eligible Asset Investment or an Eligible Mortgage
Investment.
Eligible Lease. A lease of an Eligible Asset between a Loan Party, as lessor,
and a lessee satisfactory to Agent which lease (i) has a minimum term of seven
(7) years; (ii) is a triple net lease, (iii) provides for all maintenance and
repair of the Eligible Assets to be the responsibility of the lessee,
(iv) provides for insurance of the Eligible Assets and liability coverage (all
at the expense of the lessee) in accordance with industry standards and
satisfactory to the Agent, (v) provides for indemnification by the lessee in
favor of the lessor and the Lenders with respect to environmental matters on
terms satisfactory to Agent, (vi) is subject to a subordination, non-disturbance
and attornment agreement in form and substance satisfactory to Agent, and (vii)
is otherwise in form and substance satisfactory to the Required Lenders.
Eligible Mortgage. A first priority mortgage, deed of trust, deed to secure debt
or similar instrument necessary to create and perfect a lien or security title,
as applicable, under the applicable local law that encumbers real property as
security, such security instrument and promissory note secured thereby (i)
qualifying as a REIT Eligible Investment, (ii) containing provisions requiring
the borrower thereunder to maintain insurance on the real property subject
thereto in accordance with industry standards and satisfactory to Agent, (iii)
containing indemnification provisions with respect to environmental matters by
the borrower thereunder in favor of the applicable Loan Party on terms
satisfactory to Agent, and (iv) being otherwise in form and substance
satisfactory to the Required Lenders.
Eligible Mortgage Investment. The purchase by a Loan Party of an Eligible
Mortgage.
Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.
Environmental Engineer. Any firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
reasonably acceptable to Agent.

7
6231593.9\0334186

--------------------------------------------------------------------------------



Environmental Laws. See §6.18(a).
Environmental Reports. See §6.18
EPA. See §6.18(b).
Equity Interests. With respect to any Person, all shares of capital stock,
partnership interests, membership interests in a limited liability company or
other ownership in participation or equivalent interests (however designated,
whether voting or non-voting) of such Person’s equity capital (including any
warrants, options or conversion or other purchase rights with respect to the
foregoing) whether now outstanding or issued after the Closing Date.
ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and any rules and regulations promulgated pursuant
thereto.
ERISA Affiliate. Any Person which is treated as a single employer with Borrower
under §414 (b) or (c) of the Code.
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 (c) of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.
Event of Default. See §12.1.
Excluded Swap Obligation. With respect to any Guarantor, any Swap Obligation if,
and to the extent that, all or a portion of the Guaranty Agreement of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guaranty Agreement with respect thereto) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
Agreement of such Guarantor or the grant of such Lien becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty Agreement or Lien is or becomes illegal.
Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under §4.10) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to §4.4, amounts with respect to such
Taxes

8
6231593.9\0334186

--------------------------------------------------------------------------------



were payable either to such Lender's assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with §4.4(f) and (d) any U.S. federal withholding imposed under FATCA.
Extension Period. See §3.1(b).
FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.
Federal Funds Effective Rate. For any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three (3)
Federal funds brokers of recognized standing selected by Agent. Any change in
the Federal Funds Effective Rate shall become effective as of the opening of
business on the day on which such change in the Federal Funds Effective Rate
becomes effective, without notice or demand of any kind.
Fixed Charge Coverage Ratio. For any Test Period, the ratio of (i) EBITDA of
Borrower and its Subsidiaries on a Consolidated basis for such period, to (ii)
Fixed Charges for such period.
Fixed Charges. For Borrower and its Subsidiaries on a Consolidated basis, for
any fiscal period, the sum of (i) interest expense, plus (ii) required
amortization on any Indebtedness, plus (iii) cash Distributions with respect to
any preferred stock issued by Borrower.
Foreign Lender. (a) if Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and (b) if the Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes.
Funded Debt. With respect to any Person, without duplication, all outstanding
Indebtedness of such Person, other than Indebtedness described in clause (f) of
the definition of Indebtedness herein.
Funds from Operations. With respect to Borrower for any fiscal period, an amount
equal to Net Income plus depreciation and amortization, gains or losses on the
sale of assets, distributions received from investment securities, and net
income tax expense, minus net realized and unrealized gain on trading securities
or other equity securities and net dividend income, all determined without
duplication in accordance with GAAP and in accordance with real estate
investment trust industry standards.
GAAP. Generally accepted accounting principles in the United States, applied on
a basis consistent with the principles used in preparing Borrower’s audited
consolidated financial statements for the fiscal year then ended, as such
principles may be revised as a result of changes in such accounting principles
implemented by Borrower and its consolidated Subsidiaries subsequent to

9
6231593.9\0334186

--------------------------------------------------------------------------------



such date. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth herein and Borrower or the Required
Lenders shall so request, Agent, Lenders, and Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP as in effect prior to such
change therein.
Governmental Authority. Any international, foreign, federal, state, county or
municipal government, or political subdivision thereof; any governmental,
quasi-governmental or regulatory agency, authority, board, bureau, commission,
department, instrumentality or public body; or any court or administrative
tribunal.
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by Borrower or any ERISA Affiliate
the benefits of which are guaranteed on termination in full or in part by the
PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
Guarantors. The parties signatory hereto as guarantors, if any, and all other
parties that execute and deliver a joinder to the Guaranty Agreement pursuant to
§5.1(a).
Guaranty Agreement. The agreements set forth in §34 of this Agreement and any
guaranties of the Obligations (or portions thereof) executed by a Guarantor in
favor of Agent, for the benefit of Lenders, after the date hereof, all such
guaranties to be in form and substance satisfactory to Agent as of the date such
guarantees are delivered, and as the same may be modified or amended hereafter.
Hazardous Substances. See §6.18(b).
Hedge Agreement. Any interest rate cap, collar, floor, forward rate or swap
agreement or similar protective agreement regarding the hedging of interest rate
risk exposure (including, without limitation, any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act) now or hereafter entered into between Borrower and
any Lender with respect to the Loans.
Increasing Lender. See §2.8.
Incurred Interest. For Borrower for any fiscal period, without duplication, the
aggregate amount of all interest paid, accrued or capitalized during such
period, excluding loan fees. With respect to any interest covered by a Hedge
Agreement, interest shall be the net amount due thereunder.
Indebtedness. With respect to any Person means: (a) all indebtedness for money
borrowed and any obligations evidenced by bonds, debentures, notes or similar
debt instruments; (b) all liabilities secured by any mortgage, deed of trust,
deed to secure debt, pledge, security interest, lien, charge or other
encumbrance existing on property owned or acquired subject thereto, whether or
not the liability secured thereby shall have been assumed; (c) all guarantees,
endorsements and other contingent obligations whether direct or indirect in
respect of indebtedness of others, including any obligation to supply funds to
or in any manner to invest directly or indirectly in a Person, to purchase
indebtedness, or to assure the owner of indebtedness against loss through an
agreement to purchase

10
6231593.9\0334186

--------------------------------------------------------------------------------



goods, supplies or services for the purpose of enabling the debtor to make
payment of the indebtedness held by such owner, through indemnity or otherwise,
and the obligation to reimburse the issuer in respect of any letter of credit;
(d) any obligation as a lessee or obligor under a Capitalized Lease; (e) all
reimbursement obligations with respect to letters of credit or similar
instruments issued by a Person; and (f) all indebtedness, obligations or other
liabilities under or with respect to (i) interest rate swap, collar, cap or
similar agreements providing interest rate protection, including, without
limitation, any Hedge Agreement and (ii) foreign currency exchange agreements.
Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Borrower under
any Loan Document and (b) to the extent not otherwise described in (a), Other
Taxes.
Indemnitee. See §16.
Indemnity Agreement. Each Indemnity Agreement Regarding Hazardous Materials,
made by Borrower and each Guarantor in favor of Agent and Lenders, pursuant to
which such Loan Parties agree to indemnify Agent and Lenders with respect to
Hazardous Substances and Environmental Laws, such Indemnity Agreement to be in
form and substance satisfactory to Agent, as the same may be amended, restated,
consolidated, supplemented or otherwise modified from time to time.
Interest Payment Date. The first day of each calendar month during the term of
the Loan.
Interest Period. With respect to each LIBOR Rate Loan, (a) initially, the period
commencing on the Drawdown Date of such Loan and ending one (1), two (2),
three (3) or six (6) months thereafter, and (b) thereafter, each period
commencing on the day following the last day of the immediately preceding
Interest Period applicable to such LIBOR Rate Loan and ending on the last day of
one of the periods set forth above, as selected by Borrower in a Loan Request or
Conversion Request; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:
(i)    the first day of each Interest Period must be a Business Day.
(ii)    if any Interest Period with respect to a LIBOR Rate Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day, unless such Business Day falls in the next
calendar month, in which case the Interest Period shall end on the next
preceding Business Day; and
(iii)    no Interest Period relating to any LIBOR Rate Loan shall extend beyond
the Maturity Date.
Investments. With respect to any Person, all shares of capital stock,
partnership interests, limited liability company interests or other ownership
interests, evidences of Indebtedness and other securities issued by any other
Person, all loans, advances, or extensions of credit to, or contributions to the
capital of, any other Person, all purchases of the securities or business or
integral part of the business of any other Person and commitments to make such
purchases and all interests in real property; provided, however, that the term
“Investment” shall not include (i) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, or (ii) current
trade and customer accounts receivable for services rendered in the ordinary
course of business and payable

11
6231593.9\0334186

--------------------------------------------------------------------------------



in accordance with customary trade terms. In determining the aggregate amount of
Investments outstanding at any particular time: (a) the amount of any investment
represented as a guaranty shall be taken at not less than the principal amount
of the obligations guaranteed and still outstanding; (b) there shall be included
as an Investment all interest accrued with respect to Indebtedness constituting
an Investment unless and until such interest is paid; (c) there shall be
deducted in respect of each such Investment any amount received as a return of
capital (but only by repurchase, redemption, retirement, repayment, liquidating
dividend or liquidating distribution); (d) there shall not be deducted or
increased in respect of any Investment any amounts received as earnings on such
Investment, whether as dividends, interest or otherwise, except that accrued
interest included as provided in the foregoing clause (b) may be deducted when
paid; and (e) there shall not be deducted from, or added to, the aggregate
amount of Investments any decrease or increase, respectively, in the value
thereof.
Joinder Agreement (Guarantor). An agreement in the form attached hereto and made
a part hereof as Exhibit G, whereby a Person shall become an additional joint
and several Guarantor in accordance with §5.1.
KeyBank. KeyBank National Association, a national banking association.
Lenders. KeyBank and the other lending institutions which are or may become
parties to this Agreement, pursuant to § 18 hereof, as is defined in the first
paragraph of this Agreement.
LIBOR Lending Office. Initially, the office of each Lender designated as such in
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.
LIBOR Rate. As applicable to any LIBOR Rate Loan, the rate per annum as
determined on the basis of the offered rates for deposits in Dollars, for a
period of time comparable to the Interest Period for such LIBOR Rate Loan which
appears on the Reuters Screen LIBOR01 Page as of 11:00 a.m. London time on the
day that is two (2) LIBOR Business Days preceding the first day of the Interest
Period for such LIBOR Rate Loan; provided, however, if the rate described above
does not appear on such service on any applicable interest determination date,
the LIBOR Rate shall be the rate (rounded upward, if necessary, to the nearest
one hundred-thousandth of a percentage point), determined on the basis of the
offered rates for deposits in Dollars for a period of time comparable to the
Interest Period for such LIBOR Rate Loan which are offered by four (4) major
banks in the London interbank market at approximately 11:00 a.m. London time, on
the day that is two (2) LIBOR Business Days preceding the first day of the
Interest Period for the LIBOR Rate Loan as selected by Agent. The principal
London office of each of the four (4) major London banks will be requested to
provide a quotation of its Dollar deposit offered rate. If at least two such
quotations are provided, the rate for that date will be the arithmetic mean of
the quotations. If fewer than two quotations are provided as requested, the rate
for that date will be determined on the basis of the rates quoted for loans in
Dollars to leading European banks for a period of time comparable to the
Interest Period for such LIBOR Rate Loan offered by major banks in New York City
at approximately 11:00 a.m. (eastern time), on the day that is two (2) LIBOR
Business Days preceding the first day of the Interest Period for the LIBOR Rate
Loan. In the event that Agent is unable to obtain any such quotation as provided
above, it will be deemed that the LIBOR Rate for a LIBOR Rate Loan cannot be
determined

12
6231593.9\0334186

--------------------------------------------------------------------------------



and §4.6 shall apply. In such event, the Loan shall bear interest at the Base
Rate. In the event that the Board of Governors of the Federal Reserve System
shall impose a Reserve Percentage with respect to LIBOR deposits of Agent, then
for any period during which such Reserve Percentage shall apply, the LIBOR Rate
shall be equal to the amount determined above divided by an amount equal to one
(1) minus the Reserve Percentage.
LIBOR Rate Loans. Those Loans bearing interest calculated by reference to the
LIBOR Rate.
LIBOR Rate Spread. The per annum rate of four percent (4.0%).
Liens. See §8.2.
Loan Documents. Collectively, this Agreement, the Notes, the Security Documents,
the Hedge Agreements, and all other documents, instruments or agreements now or
hereafter assumed, executed or delivered by or on behalf of Borrower or any
other Loan Party in favor of the Agent or the Lenders in connection with the
Loans, as the same may be amended, modified, renewed, extended, consolidated,
supplemented or restated from time to time.
Loan Parties. Collectively, Borrower and Guarantors, any of which may be
sometimes referred to individually as a Loan Party.
Loan Request. See §2.5.
Loans. Collectively, the aggregate Loans to be made by Lenders under §2.1 under
the Commitment not to exceed $20,000,000 at any time Outstanding; subject,
however, to increase in accordance with §2.8.
Material Adverse Effect. A materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Loan Parties, (b) the ability of any Loan Party to perform its
obligations under the Loan Documents to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, or (d) the rights, benefits or
interests of Lenders and Agent in and to this Agreement, any other Loan Document
or the Collateral.
Maturity Date. May 8, 2016, or if the Maturity Date is extended pursuant to
§3.1(c), May 8, 2017, or such earlier date on which the Loans shall become due
and payable pursuant to the terms hereof.
Moody’s. Moody’s Investors Service, Inc.
Mortgage. Each mortgage, deed of trust, deed to secure debt or similar
instrument from a Loan Party in favor of Agent for the benefit of Lenders,
whether now existing or hereafter entered into, as modified, amended,
supplemented or restated from time to time, pursuant to which such Loan Party
shall have conveyed or granted a mortgage lien upon or security title to an
Eligible Asset as security for the Obligations, such document to be in form and
substance satisfactory to Agent.

13
6231593.9\0334186

--------------------------------------------------------------------------------



Mortgage Assignment. Each Collateral Assignment of Note and Mortgage executed by
a Loan Party in favor of Agent for the benefit of Lenders granting a first
priority security interest in an Eligible Mortgage, such assignment to be in
form and substance satisfactory to Agent.
Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
to which Borrower or any ERISA Affiliate is making, or is required to make,
contributions.
Net Income. With respect to Borrower for any Test Period, the net income (or
deficit) of Borrower, after deduction of all expenses, taxes and other property
charges, determined in accordance with GAAP.
Net Worth. The amount by which Total Assets exceeds Total Liabilities.
Non-Consenting Lender. See §18.8.
Notes. See §2.2.
Notice. See §19.
Obligations. All indebtedness, obligations and liabilities of Borrower and
Guarantors to any of Lenders and Agent, individually or collectively, under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
or the Notes, or other instruments at any time evidencing any of the foregoing,
whether existing on the date of this Agreement or arising or incurred hereafter,
direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise (including, without limitation, advances
made by Agent to protect or preserve the Collateral or the security interests
therein), and including interest and fees that accrue after the commencement by
or against any Loan Party of any proceeding under the United States Bankruptcy
Code or other similar federal or State law, naming such Person as the debtor in
such proceeding, regardless of whether or not such interest and fees are allowed
claims in such proceeding, provided, however, Obligations (whether used herein
or incorporated in another Loan Document by reference) shall not include any
Excluded Swap Obligations for purposes of determining the indebtedness,
obligations or liabilities guaranteed by, or secured by a Lien granted by, any
Guarantor. To the extent this definition of “Obligations” is referenced in any
Security Document, the definition shall also include any Indebtedness,
obligations and liabilities of Borrower under any and all Hedge Agreements but
shall not include any Excluded Swap Obligations.
OFAC Review Process. That certain review process established by Agent to
determine if any potential transferee of any interests or any assignee of any
portion of the Loans or any of their members, officers or partners are a party
with whom Agent and any Lender are restricted from doing business under (i) the
regulations of OFAC, including those Persons named on OFAC’s Specially
Designated and Blocked Persons list, or (ii) any other statute, executive order
or other governmental action or list (including the September 24, 2001 Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism.
Operating Account. See §5.2.

14
6231593.9\0334186

--------------------------------------------------------------------------------



Organizational Document. With respect to any Person other than a natural person,
its articles or certificate of incorporation, formation or organization,
partnership agreement, operating agreement, by-laws and all shareholder
agreements, voting trusts and similar arrangements applicable to any of its
authorized Equity Interests.
Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
Other Taxes. all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.10).
Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.
Patriot Act Customer Identification Process. That certain customer
identification and review process established by Agent pursuant to the
requirements of 31 U.S.C. §5318(1) and 31 C.F.R. §103.121 to verify the identity
of all permitted transferees of interests in Borrower and any assignees of a
portion of the Loan hereunder.
PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.
Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.
Person. Any individual, corporation, partnership, limited liability company,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.
Plan Assets. Assets of any Employee Benefit Plan subject to Part 4, Subtitle A,
Title I of ERISA.
Pledge and Security Agreement. Each Pledge and Security Agreement executed by
Borrower for the purpose of pledging and granting a first priority security
interest in and to all Equity Interests now or hereafter owned by Borrower in
each Guarantor.
Pledged Deposit Accounts. The Advance Account and the Operating Account.
Principal Financial Officer. The primary officer or the authorized agent of
Borrower responsible for the preparation and certification of financial
statements.

15
6231593.9\0334186

--------------------------------------------------------------------------------



Purchase Agreement. Each asset purchase agreement pursuant to which a Loan Party
acquires an Eligible Investment.
Qualified ECP Guarantor. With respect to any Swap Obligation, each Guarantor
that has total assets exceeding $10,000,000 at the time the relevant Guaranty
Agreement or grant of the relevant Lien becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
RCRA. See §6.18(a).
Recipient. Agent and any Lender, as applicable.
Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by Agent with
respect to any Loan referred to in such Note.
Register. See §18.2.
REIT Eligible Investments. Investments in “real estate assets” as defined in
§856(c)(5)(B) of the Code.
REIT Status. See §8.6.
Related Fund. With respect to any fund that invests in loans, any other fund
that invests in loans that is managed by the same investment advisor as such
Lender or by an Affiliate of such Lender or such investment advisor.
Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
Release. See §6.18(c) (iii).
Required Lenders. As of any date, the Lender or Lenders (not including any
Defaulting Lender which shall not be entitled to vote) whose aggregate
Commitment Percentage exceeds fifty percent (50%).
Requirements. Any applicable federal or state law or governmental regulation, or
any local ordinance, order or regulation, including but not limited to laws,
regulations, or ordinances relating to zoning, building use and occupancy,
subdivision control, fire protection, health, sanitation, safety, handicapped
access, historic preservation and protection, tidelands, wetlands, flood control
and Environmental Laws, including without limitation, the Americans With
Disabilities Act or any state laws regarding disability requirements, or any
lease, agreement, covenant or instrument to which any Eligible Asset may be
subject.

16
6231593.9\0334186

--------------------------------------------------------------------------------



Reserve Percentage. As of any date, the maximum aggregate reserve requirement
(including all basic, supplemental, marginal and other reserves) which is
imposed on member banks of the Federal Reserve System against “Euro-currency
Liabilities” as defined in Regulation D. The LIBOR Rate for each outstanding
LIBOR Rate Loan shall be adjusted automatically as of the effective date of any
change in the Reserve Percentage.
S&P. Standard & Poor’s Ratings Service, a division of The McGraw-Hill Companies.
SARA. See §6.18(a).
SEC. United States Securities and Exchange Commission.
Security Agreement. Each Security Agreement executed by a Loan Party in favor of
Agent for the benefit of Lenders granting a first priority security interest in
all personal property assets of such Loan Party, which Security Agreement shall
be in form and substance satisfactory to Agent.
Security Documents. Collectively, the Mortgages, the Security Agreements, the
Assignments of Lease, the Collateral Assignments of Purchase Agreement, the
Collateral Assignments of Contracts, the Mortgage Assignments, the Indemnity
Agreements, the Deposit Account Control Agreements, the Pledge and Security
Agreements and any further collateral assignments now or hereafter delivered by
Borrower or a Guarantor to Agent for the benefit of Lenders, including, without
limitation, UCC-1 financing statements filed or recorded in connection
therewith, as each may be further amended, modified, renewed, consolidated,
supplemented or extended, from time to time.
State. A state of the United States of America, or the District of Columbia.
Subsequent Lender. See §2.8.
Subsidiary. Any corporation, association, partnership, limited liability
company, trust or other business or legal entity of which the designated parent
shall at any time own, directly or indirectly through a Person or Persons, a
greater than fifty percent (50%) ownership interest.
Swap Obligation. With respect to any Guarantor, any obligation to pay or perform
under any agreement, contract or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.
Taxes. all present or future taxes, levies, imposts, duties, deductions,
withholdings, (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Test Period. See §9.1(a).
Title Insurance Company. A title insurance company of nationally recognized
standing selected by Borrower and reasonably satisfactory to Agent.
Title Policy. With respect to each Eligible Asset, an ALTA Standard Loan Policy
Form 2006, with ALTA Endorsement Form 1 Coverage (or if such form is not
available, an equivalent form of

17
6231593.9\0334186

--------------------------------------------------------------------------------



or legally promulgated form of mortgagee title insurance policy reasonably
acceptable to Agent), issued by the Title Insurance Company (with such
reinsurance or co-insurance as the Agent may require, any such reinsurance to be
with direct access endorsements to the extent available under applicable law) in
such amount as the Agent may reasonably require insuring the priority of the
Mortgage and that the applicable Loan Party holds good and marketable fee simple
title to such parcel, subject only to the encumbrances permitted by the Mortgage
and which shall not contain standard exceptions for mechanics’ liens, persons in
occupancy or matters which would be shown by a survey, shall not insure over any
matter except to the extent that any such affirmative insurance is acceptable to
the Agent in its sole discretion; and shall contain such endorsements and
affirmative insurance with respect to the specific circumstances of the Eligible
Asset as the Agent reasonably may require.
Total Assets. All assets of a Person determined in accordance with GAAP.
Total Funded Debt. As of any date of determination, an amount equal to one
hundred percent (100%) of all Funded Debt of Borrower and its Subsidiaries.
Total Leverage Ratio. For any Test Period, the ratio of (i) Total Funded Debt as
of the end of such period to (ii) EBITDA of Borrower and its Subsidiaries on a
Consolidated basis for such period.
Total Liabilities. All liabilities of a Person determined in accordance with
GAAP, and all Indebtedness of such Person, whether or not so classified.
Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.
Voting Interests. Stock, partnership, membership or similar ownership interests
of any class or classes (however designated), the holders of which are at the
time entitled, as such holders, (a) to vote for the election of a majority of
the directors (or persons performing similar functions) of the corporation,
association, partnership, limited liability company, trust or other business
entity involved, or (b) to control, manage, or conduct the business of the
corporation, partnership, limited liability company, association, trust or other
business entity involved.
Withholding Agent. Borrower and Agent.
§1.2    Rules of Interpretation.
(a)    A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.
(b)    The singular includes the plural and the plural includes the singular.
(c)    A reference to any law includes any amendment or modification to such
law.
(d)    A reference to any Person includes its permitted successors and permitted
assigns.

18
6231593.9\0334186

--------------------------------------------------------------------------------



(e)    Accounting terms not otherwise defined herein have the meanings assigned
to them by GAAP applied on a consistent basis by the accounting entity to which
they refer.
(f)    The words “include”, “includes” and “including” are not limiting.
(g)    The words “approval” and “approved” as the context so determines, means
an approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.
(h)    All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.
(i)    Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.
(j)    The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
(k)    All references in this Agreement to “Cleveland time” shall refer to
prevailing time in Cleveland, Ohio.
§2.    LOANS
§2.1    Commitment to Lend.
Subject to the terms and conditions set forth in this Agreement, each of the
Lenders severally agrees to lend to Borrower, and Borrower may borrow (and repay
and reborrow) from time to time between the Closing Date and the Maturity Date
upon notice by Borrower to Agent given in accordance with §2.5, such sums as are
requested by Borrower for the purposes set forth in §2.7 up to a maximum
aggregate principal amount outstanding (after giving effect to all amounts
requested) at any one time equal to the lesser of (a) such Lender’s Commitment,
and (b) such Lender’s Commitment Percentage of the Borrowing Base; provided,
that, in all events no Default or Event of Default shall have occurred and be
continuing, or shall result therefrom. The Loans shall be made pro rata in
accordance with each Lender’s Commitment Percentage. Each request for a Loan
hereunder shall constitute a representation and warranty by Borrower that all of
the conditions set forth in §10 and §11, as applicable, have been satisfied on
the date of such request. No Lender shall have any obligation to make Loans to
Borrower in an aggregate principal amount outstanding which exceeds such
Lender’s Commitment.
§2.2    Notes.
If requested by a Lender, the Loans of such Lender shall be evidenced by a
separate revolving credit promissory note of Borrower in favor of such Lender in
substantially the form of Exhibit A hereto (such notes and any substitute or
replacement notes therefore, the “Notes”). A Note shall be payable to each
Lender in the principal face amount equal to such Lender’s Commitment. Each

19
6231593.9\0334186

--------------------------------------------------------------------------------



such Note shall be issued by Borrower to the applicable Lender and shall be duly
executed and delivered by an authorized officer of Borrower. Borrower
irrevocably authorizes Agent to make or cause to be made, at or about the time
of the Drawdown Date of any Loan or the time of receipt of any payment of
principal thereof, an appropriate notation on Agent’s Record reflecting the
making of such Loan or the receipt of such payment. The Outstanding amount of
the Loans set forth on Agent’s Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to each Lender, but the failure to
record, or any error in so recording, any such amount on Agent’s Record shall
not limit or otherwise affect the obligations of Borrower, hereunder or under
any Note to make payments of principal of or interest on any Note when due.
§2.3    Interest on Loans.
(a)    Each LIBOR Rate Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the sum of (A)
the LIBOR Rate, plus (B) the LIBOR Rate Spread; and
(b)    Each Base Rate Loan shall bear interest commencing with the Drawdown Date
thereof until repayment or conversion to a LIBOR Rate Loan at a rate per annum
equal to the sum of (A) the Base Rate, plus (B) the Base Rate Spread.
(c)    Borrower promises to pay interest on the Loans in arrears on each
Interest Payment Date with respect thereto.
(d)    Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the
other Type as provided in §4.1.
§2.4    Unused Facility Fee.
Borrower agrees to pay to Agent for the account of the Lenders in accordance
with their respective Commitment Percentages an unused facility fee (the
“Facility Fee”) calculated at the rate of twenty-five one-hundredths of one
percent (0.25%) per annum on the average daily amount by which the aggregate
Commitments from time to time exceed the Outstanding Loans during each fiscal
quarter or portion thereof commencing on August 1, 2013 and ending on the
Maturity Date. The Facility Fee shall be payable quarterly in arrears on the
first day of each fiscal quarter of Borrower for the immediately preceding
fiscal quarter, with a final payment due and payable on the Maturity Date. Any
payment due under this Section shall be prorated for any partial fiscal quarter.
The Facility Fee shall be fully earned when due and non-refundable when paid.
§2.5    Requests for Loans.
Borrower shall give to Agent written notice in the form of Exhibit D hereto (or
telephonic notice confirmed in writing in the form of Exhibit D hereto) of the
Loan (the “Loan Request”) by 12:00 noon (Cleveland time) on the Business Day
prior to the proposed Drawdown Date with respect to Base Rate Loans and three
(3) Business Days prior to such Drawdown Date with respect to LIBOR Rate Loans.
Such notice shall specify the Type of Loan, the initial Interest Period (if
applicable) and the Drawdown Date. Such notice shall also contain a statement
that the conditions to borrowing set forth in §§10 and 11 hereof, as applicable,
have been satisfied. Promptly upon receipt of any

20
6231593.9\0334186

--------------------------------------------------------------------------------



such notice, Agent shall notify each of Lenders thereof. Such Loan Request shall
be irrevocable and binding on Borrower and shall obligate Borrower to accept the
Loan requested from Lenders on the proposed Drawdown Date. Each Loan Request
shall be (a) for a Base Rate Loan in a minimum aggregate amount of $1,000,000 or
an integral multiple of $100,000 in excess thereof; or (b) for a LIBOR Rate Loan
in a minimum aggregate amount of $2,000,000 or an integral multiple of $100,000
in excess thereof; provided, however, that there shall be no more than four (4)
LIBOR Rate Loans outstanding at any one time.
§2.6    Funds for Loans.
(a)    Not later than 2:00 p.m. (Cleveland time) on the proposed Drawdown Date
of any Loans, each Lender will make available to Agent, at Agent’s Office, in
immediately available funds, the amount of such Lender’s Commitment Percentage
of the amount of the requested Loans which may be disbursed pursuant hereto.
Upon receipt from each Lender of such amount, and upon receipt of the documents
required by §10 (in the case of Loans to be made on the Closing Date only) and
§11 and the satisfaction of the other conditions set forth therein, to the
extent applicable, Agent will make available to Borrower the aggregate amount of
such Loans made available to Agent by Lenders by crediting such amount to the
Advance Account. The failure or refusal of any Lender to make available to Agent
at the aforesaid time and place on any Drawdown Date the amount of its
Commitment Percentage of the requested Loans shall not relieve any other Lender
from its several obligation hereunder to make available to Agent the amount of
such other Lender’s Commitment Percentage of any requested Loans, including any
additional Loans that may be requested subject to the terms and conditions
hereof to provide funds to replace those not advanced by the Lender so failing
or refusing. In the event of any such failure or refusal, the Lenders not so
failing or refusing shall be entitled to a priority secured position as against
the Lender or Lenders so failing or refusing to make available to Borrower the
amount of its or their Commitment Percentage for such Loans as provided in
§12.5.
(b)    Unless Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to Agent such
Lender’s Commitment Percentage of a proposed Loan, Agent may in its discretion
assume that such Lender has made such Loan available to Agent in accordance with
the provisions of this Agreement and Agent may, if it chooses, in reliance upon
such assumption make such Loan available to Borrower, and such Lender shall be
liable to Agent for the amount of such advance. If such Lender does not pay such
corresponding amount upon Agent’s demand therefor, Agent will promptly notify
Borrower, and Borrower shall promptly pay such corresponding amount to Agent.
Agent shall also be entitled to recover from the Lender or Borrower, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by Agent to Borrower to the
date such corresponding amount is recovered by Agent at a per annum rate equal
to (i) from Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate.

21
6231593.9\0334186

--------------------------------------------------------------------------------



§2.7    Use of Proceeds.
Borrower will use the proceeds of the Loans solely (i) to fund Borrower’s
working capital and general corporate needs; (ii) to fund Eligible Investments;
and (iii) for such other purposes as may be approved in writing by the Required
Lenders.
§2.8    Increase in Commitment.
At any time prior to May 1, 2015, Borrower may, at its option and subject to the
conditions set forth below in this §2.8, request up to three (3) times that
Agent increase the aggregate Commitments by (i) admitting additional Lenders
hereunder (each a “Subsequent Lender”) and/or (ii) increasing the Commitment of
any Lender (each an “Increasing Lender”) subject to the following conditions:
(a)    each Subsequent Lender shall meet the conditions for an Eligible
Assignee;
(b)    if requested by the applicable Lender, Borrower executes new Notes
payable to the order of each Subsequent Lender, or a new or replacement Note
payable to the order of each Increasing Lender;
(c)    each Subsequent Lender executes and delivers to Agent a signature page to
this Agreement evidencing its agreement to be bound as a Lender hereunder and
each Increasing Lender executes and delivers to Agent an acknowledgement of its
increased Commitment;
(d)    Borrower and Agent shall have executed new Security Documents and/or
modifications of the Security Documents and other Loan Documents to reflect the
increase in the Commitments and Borrower shall have paid to Agent any and all
documentary stamp tax, non-recurring intangible tax or other taxes imposed in
connection with the recording of such modifications of the Security Documents or
increase in the Commitment amount and Agent shall be provided with evidence
satisfactory to it that all Liens in favor of Agent are and remain first
priority Liens;
(e)    after giving effect to the admission of any Subsequent Lender or the
increase in the Commitment of any Increasing Lender, the sum of all Commitments
does not exceed $200,000,000;
(f)    each increase in the total Commitments shall be in the amount of at least
$10,000,000;
(g)    all of the representations and warranties of Borrower and Guarantors in
the Loan Documents shall be true and correct in all material respects as of the
effective date of the increase in the total Commitment (or if such
representations and warranties by their terms relate solely to an earlier date,
then as of such earlier date);
(h)    no Default or Event of Default exists or would result therefrom;
(i)    no Lender, including, but not limited to KeyBank, shall be an Increasing
Lender without the written consent of such Lender;

22
6231593.9\0334186

--------------------------------------------------------------------------------



(j)    Borrower shall have delivered to Agent a Compliance Certificate setting
forth in reasonable detail computations evidencing compliance, on a proforma
basis giving effect to the Commitment increase, with the covenants contained in
§9; and
(k)    Borrower shall have executed such other modifications and documents and
made such other deliveries as Agent may reasonably require to evidence and
effectuate such new or increased Commitments and shall pay or reimburse Agent
and Agent’s Special Counsel for all reasonable fees (including any fees
specified in the Agreement Regarding Fees), expenses and costs in connection
with the foregoing and Borrower shall also pay such Loan fees and placement
fees, if any, as may be agreed for such increase in the Commitments.
After adding the Commitment of any Increasing Lender or Subsequent Lender, Agent
shall promptly provide each Lender and Borrower with a new Schedule 1.1 to this
Agreement (and each Lender acknowledges that its Commitment Percentage under
Schedule 1.1 and allocated portion of the Outstanding Loans will change in
accordance with its pro rata share of the increased Term Commitments.) Unless
and until the total Commitments have been increased in accordance with this
§2.8, Borrower shall not be permitted any disbursement beyond the amount of the
Commitments in effect immediately prior to such proposed increase.
§2.9    Reduction and Termination of Commitments.
(a)    Borrower shall have the right at any time and from time to time upon five
(5) Business Days’ prior written notice to Agent to reduce by $1,000,000 or an
integral multiple of $1,000,000 in excess thereof (provided that in no event
shall the aggregate Commitments be reduced in such manner to an amount less than
$10,000,000) whereupon the Commitments of Lenders shall be reduced pro rata in
accordance with their respective Commitment Percentages of the amount specified
in such notice, any such reduction to be without penalty except as otherwise set
forth in §4.8. Promptly after receiving any notice from Borrower delivered
pursuant to this §2.9(a), Agent will notify Lenders of the substance thereof.
Upon the effective date of any such reduction, Borrower shall pay to Agent for
the respective accounts of Lenders the amount, if any, by which the then
Outstanding Loans exceed the Commitments of all Lenders as so reduced and the
full amount of the Facility Fee under §2.4 then accrued on the amount of the
reduction. No reduction of the Commitments may be reinstated.
(b)    Borrower shall have the right at any time upon five (5) Business Days
prior written notice to Agent to terminate the Commitments of Lenders to make
any Loans under this Agreement. Upon the effective date of such termination,
Borrower shall pay in full the principal and interest on the Outstanding Loans,
if any, without penalty except as otherwise set forth in §4.8, and pay the full
amount of the Facility Fee under §2.4 then accrued, whereupon this Agreement
shall terminate and the obligations of the parties hereto shall terminate except
for such obligations that survive termination of this Agreement as specifically
provided herein.
§3.    REPAYMENT AND PREPAYMENT OF THE LOANS

23
6231593.9\0334186

--------------------------------------------------------------------------------



§3.1    Repayment; Stated Maturity; Extension Option.
(a)    Maturity Date. Borrower promises to pay on the Maturity Date, and there
shall become absolutely due and payable on the Maturity Date, the entire
Outstanding principal amount of all Loans outstanding on such date, together
with any and all accrued and unpaid interest thereon.
(b)    Extension Option. Borrower shall have the option to extend the Maturity
Date for a one (1) year period (the “Extension Period”) by giving Agent written
Notice of such election to extend not less than 90 days prior to the Maturity
Date, provided that (i) no Default or Event of Default exists either on the date
such notice is given or on the original Maturity Date, (ii) each of the
representations and warranties made by Borrower or Guarantors in this Agreement
or the other Loan Documents or in any document or instrument delivered pursuant
to or in connection with this Agreement shall be true in all material respects
as of the date they were made, as of the date notice of extension is given and
as of the original Maturity Date (except to the extent of changes resulting from
transactions permitted by the Loan Documents, it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date), (iii) Borrower executes and delivers such amendments or
modifications to the Mortgages as Agent may require in order to evidence such
extension and to maintain the effectiveness and priority of the Mortgages,
together with payment of all mortgage, recording, intangible, documentary stamp
or other similar taxes and charges which Agent determines to be payable as a
result of such extension and the recording of such amendments or modifications,
and affidavits or other information which Agent determines to be necessary in
connection therewith, (iv) Borrower shall have paid to Agent on the original
Maturity Date, for the account of the Lenders in accordance with their
respective percentage of the aggregate Commitments of all Lenders, an extension
fee equal to twenty-five one hundredths percent (0.25%) of the aggregate
Outstanding Loans as of the original Maturity Date, and (v) Borrower has met or
exceeded certain financial performance criteria established by the Required
Lenders and furnished in writing to Borrower not less than 120 days prior to the
Maturity Date.
§3.2    Mandatory Prepayments.
Loans Exceed Commitments or Borrowing Base. If at any time (i) the aggregate
Outstanding principal amount of the Loans exceeds the aggregate Commitments,
(ii) the aggregate Outstanding principal amount of the Loans exceeds the
Borrowing Base, then Borrower shall pay within five (5) Business Days of written
demand from Agent the amount of such excess to Agent for the respective accounts
of Lenders, as applicable, for application for the Loans, as provided in §3.4,
together with any additional amounts payable pursuant to §4.8; provided however
that until such time as Borrower has paid such amount to Agent for the
respective accounts of the appropriate Lenders pursuant to the preceding clause,
Lenders shall have no obligation to make additional funds available to Borrower
pursuant to this Agreement.
§3.3    Optional Prepayments.
Borrower shall have the right, at its election, to prepay the outstanding amount
of the Loans, as a whole or in part, at any time without penalty or premium,
provided that if any full or partial

24
6231593.9\0334186

--------------------------------------------------------------------------------



prepayment of the outstanding amount of any LIBOR Rate Loans is made on a date
that is not the last day of the Interest Period relating thereto, such payment
shall be accompanied by the amount payable pursuant to §4.8. Borrower shall give
Agent, no later than 10:00 a.m., Cleveland time, at least three (3) Business
Days prior written notice of any prepayment pursuant to this §3.3, in each case
specifying the proposed date of payment of Loans and the principal amount of the
Loans to be prepaid. Notice of prepayment, once given, shall be irrevocable, and
such amount shall become due and payable on the specified prepayment date.
§3.4    Partial Prepayments.
Each partial prepayment of the Loans under §3.3 shall be in the minimum amount
of $500,000 or an integral multiple of $100,000 in excess thereof (unless the
Loan is being prepaid in full), and each partial prepayment of the Loans under
§3.2 and §3.3 shall be accompanied by the payment of accrued interest on the
principal prepaid to the date of payment and, after payment of such interest,
shall be applied, in the absence of instruction by Borrower, first to the
principal of Loans that are Base Rate Loans, and then to the Loans that are
LIBOR Rate Loans.
§4.    CERTAIN GENERAL PROVISIONS
§4.1    Conversion Options; Number of LIBOR Contracts.
(a)    Borrower may elect from time to time to convert any of the outstanding
Loans to a Loan of another Type and such Loan shall thereafter bear interest as
a Base Rate Loan or a LIBOR Rate Loan, as applicable; provided that (i) with
respect to any such conversion of a LIBOR Rate Loan to a Base Rate Loan,
Borrower shall give Agent at least three (3) Business Days’ prior written notice
of such election, and such conversion shall only be made on the last day of the
Interest Period with respect to such LIBOR Rate Loan; (ii) with respect to any
such conversion of a Base Rate Loan to a LIBOR Rate Loan, Borrower shall give
Agent at least three (3) LIBOR Business Days’ prior written notice of such
election and the Interest Period requested for such Loan; the principal amount
of the Loan so converted shall be in a minimum aggregate amount (for all
Lenders) of $2,000,000 or an integral multiple of $100,000 in excess thereof;
and (iii) no Loan may be converted into a LIBOR Rate Loan when any Event of
Default has occurred and is continuing. All or any part of the outstanding Loans
of any Type may be converted as provided herein, provided that no partial
conversion shall result in a Base Rate Loan in an aggregate principal amount
(for all Lenders) of less than $1,000,000 or a LIBOR Rate Loan in an aggregate
principal amount (for all Lenders) of less than $2,000,000 and that the
aggregate principal amount (for all Lenders) of each Loan shall be an integral
multiple of $100,000. On the date on which such conversion is being made, each
Lender shall take, to the extent it deems it necessary to do so, such action as
is necessary to transfer its Commitment Percentage of such Loans to its Domestic
Lending Office or its LIBOR Lending Office, as the case may be. Each Conversion
Request relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan
shall be irrevocable by Borrower.
(b)    Any LIBOR Rate Loan may be continued as such Type upon the expiration of
an Interest Period with respect thereto by compliance by Borrower with the terms
of §4.1; provided that no LIBOR Rate Loan may be continued as such when any
Event of Default has occurred and

25
6231593.9\0334186

--------------------------------------------------------------------------------



is continuing, but shall be automatically converted to a Base Rate Loan on the
last day of the Interest Period relating thereto ending during the continuance
of any Default or Event of Default.
(c)    In the event that Borrower does not notify Agent of its election
hereunder with respect to any Loan, such Loan shall be automatically converted
to a Base Rate Loan at the end of the applicable Interest Period.
(d)    There shall be no more than four (4) LIBOR Rate Loans outstanding at any
one time.
§4.2    Certain Fees.
Borrower agrees to pay to KeyBank certain fees for services rendered or to be
rendered in connection with the Loans as provided in the Agreement Regarding
Fees. Unless otherwise provided therein, all such fees shall be fully earned
when due and non-refundable when paid.
§4.3    Funds for Payment.
All payments of principal, interest, Agent’s fees, closing fees and any other
amounts due hereunder or under any of the other Loan Documents shall be made to
Agent, for the respective accounts of Lenders and Agent, as the case may be, at
Agent’s Office, no later than 1:00 p.m. (Cleveland time) on the day when due, in
each case in lawful money of the United States in immediately available funds.
§4.4    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
Borrower, as applicable, shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    The Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.
(c)    Each Lender shall severally indemnify Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that Borrower has not already indemnified Agent for such Indemnified
Taxes and without limiting the obligation of Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of §18
relating to the maintenance of the Register (as defined in §18.2) and (iii) any
Excluded Taxes

26
6231593.9\0334186

--------------------------------------------------------------------------------



attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by Agent shall be conclusive absent manifest error. Each Lender hereby
authorizes Agent to set off and apply any and all amounts at any time owing to
such Lender under any Loan Document or otherwise payable Agent to the Lender
from any other source against any amount due to Agent under this paragraph (c).
(d)    If requested by Agent after any payment of Taxes by Borrower, to a
Governmental Authority pursuant to this Section 4.4, Borrower shall deliver to
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Agent.
(e)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Agent, at the time or times reasonably requested by the
Borrower or Agent, such properly completed and executed documentation reasonably
requested by Borrower or Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrower or Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or Agent as will enable Borrower or Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in § 4.4(f)A, B and D below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(f)    Without limiting the generality of the foregoing,
A.    any Lender that is a U.S. Person shall deliver to Borrower and Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;
B.    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), whichever of the following is
applicable:
i.    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and

27
6231593.9\0334186

--------------------------------------------------------------------------------



(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
ii.    executed originals of IRS Form W-8ECI;
iii.    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit [J]-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN,; or
iv.    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit [J]-2 or
Exhibit [J]-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit [J]-4 on
behalf of each such direct and indirect partner;
C.    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower or Agent to determine the withholding or deduction required to be made;
and
D.    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Agent as may be necessary for Borrower and Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

28
6231593.9\0334186

--------------------------------------------------------------------------------



Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Agent in writing of its
legal inability to do so.
(g)    If any party has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 4.4 (including by the payment of additional
amounts pursuant to this Section 4.4), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(h)    Each party’s obligations under this §4.4 shall survive the resignation or
replacement of Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.
§4.5    Computations.
All computations of interest on the Loans and of other fees to the extent
applicable shall be based on a 360-day year (or, in the case of interest on Base
Rate Loans, a 365/366-day year) and paid for the actual number of days elapsed
(excluding the day of repayment). Except as otherwise provided in the definition
of the term “Interest Period” with respect to LIBOR Rate Loans, whenever a
payment hereunder or under any of the other Loan Documents becomes due on a day
that is not a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and interest shall accrue during such
extension. The outstanding amount of the Loans as reflected on the records of
Agent from time to time shall be considered prima facie evidence of such amount.
§4.6    Inability to Determine LIBOR Rate.
In the event that at any time Agent shall determine in the exercise of its good
faith business judgment that adequate and reasonable methods do not exist for
ascertaining the LIBOR Rate, Agent shall forthwith give notice of such
determination (which shall be conclusive and binding on Borrower and Lenders) to
Borrower and Lenders. In such event (a) any Loan Request with respect to LIBOR
Rate Loans shall be automatically withdrawn and shall be deemed a request for
Base Rate Loans and (b) each LIBOR Rate Loan will automatically become a Base
Rate Loan at the end of the current

29
6231593.9\0334186

--------------------------------------------------------------------------------



Interest Period, and the obligations of Lenders to make LIBOR Rate Loans shall
be suspended until Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon Agent shall so notify Borrower and
Lenders.
§4.7    Illegality.
Notwithstanding any other provisions herein, if any present or future law,
regulation, treaty or directive or the interpretation or application thereof
shall make it unlawful, or any central bank or other Governmental Authority
having jurisdiction over a Lender or its LIBOR Lending Office shall assert that
it is unlawful, for any Lender to make or maintain LIBOR Rate Loans, such Lender
shall forthwith give notice of such circumstances to Agent and Borrower and
thereupon (a) until such conditions terminate, the obligation of such Lender to
make LIBOR Rate Loans or convert Loans of another type to LIBOR Rate Loans shall
forthwith be suspended, (b) until such conditions terminate, each request by
Borrower to make a LIBOR Rate Loan shall be deemed, with respect to such Lender,
to be a request for a Base Rate Loan and (c) the LIBOR Rate Loans then
outstanding from such Lender shall be converted automatically to Base Rate
Loans.
§4.8    Additional Interest.
If any LIBOR Rate Loan or any portion thereof is repaid or is converted to a
Base Rate Loan for any reason on a date which is prior to the last day of the
Interest Period applicable to such LIBOR Rate Loan, or if repayment of the Loans
has been accelerated as provided in §12.1, Borrower will pay to Agent upon
demand for the account of Lenders in accordance with their respective Commitment
Percentages, in addition to any amounts of interest otherwise payable hereunder,
any amounts required to compensate Lenders for any losses, costs or expenses
(but not loss of profit) which may reasonably be incurred as a result of such
payment or conversion, including, without limitation, an amount equal to daily
interest for the unexpired portion of such Interest Period on the LIBOR Rate
Loan or portion thereof so repaid or converted at a per annum rate equal to the
excess, if any, of (a) the interest rate calculated on the basis of the LIBOR
Rate applicable to such LIBOR Rate Loan (excluding any spread over such LIBOR
Rate) minus (b) the yield obtainable by Agent upon the purchase of debt
securities customarily issued by the Treasury of the United States of America
which have a maturity date most closely approximating the last day of such
Interest Period (it being understood that the purchase of such securities shall
not be required in order for such amounts to be payable and that a Lender shall
not be obligated or required to have actually obtained funds at the LIBOR Rate
or to have actually reinvested such amount as described above).
§4.9    Additional Costs, Capital Adequacy, Etc.
(a)    Subject to §4.4, if any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Other

30
6231593.9\0334186

--------------------------------------------------------------------------------



Connection Taxes) on its loans, loan principal, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, Agent or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to reduce the amount of any sum received or receivable by such Lender, Agent
or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or Agent, or other Recipient, the
Borrower will pay to such Lender, Agent, or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, Agent, or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered. Notwithstanding the foregoing, Borrower shall have the
right, in lieu of making the payment referred to in this §4.9(a), to prepay the
Loans of the applicable Lender within fifteen (15) days of such demand and avoid
the payment of the amounts otherwise due under this §4.9(a) or to cause the
applicable Lender to assign its Loans and Commitments in accordance with §18.8,
provided, however, that Borrower shall be required to pay together with such
prepayment of the Loan all other costs, damages and expenses otherwise due under
this Agreement as a result of such prepayment.
(b)    If any Lender determines that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered. Notwithstanding the foregoing, Borrower
shall have the right, in lieu of making the payment referred to in this §4.9(b),
to prepay the Loans of the applicable Lender within fifteen (15) days of such
demand and avoid the payment of the amounts otherwise due under this §4.9(b) or
to cause the applicable Lender to assign its Loans and Commitments in accordance
with §18.8, provided, however, that Borrower shall be required to pay together
with such prepayment of the Loan all other fees, costs, damages and expenses
otherwise due under this Agreement as a result of such prepayment.
(c)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or pursuant to this Section for any increased costs incurred
or reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s intention to claim compensation therefor
(except that, if the Change

31
6231593.9\0334186

--------------------------------------------------------------------------------



in Law giving rise to such increased costs or reductions is retroactive, then
the nine-month period referred to above shall be extended to include the period
of retroactive effect thereof).
§4.10    Mitigation Obligations.
If any Lender requests compensation under §4.9, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to §4.4, then such Lender shall
(at the request of the Borrower) use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to §4.4 or §4.9, as the
case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.
§4.11    Indemnity by Borrower.
Borrower agrees to indemnify each Lender and to hold each Lender harmless from
and against any loss, cost or expense that such Lender may sustain or incur as a
consequence of (a) default by Borrower in payment of the principal amount of or
any interest on any LIBOR Rate Loans as and when due and payable, including any
such loss or expense arising from interest or fees payable by such Lender to
lenders of funds obtained by it in order to maintain its LIBOR Rate Loans, or
(b) default by Borrower in making a borrowing or conversion after Borrower has
given (or is deemed to have given) a Conversion Request.
§4.12    Interest on Overdue Amounts.
Following the occurrence and during the continuance of any Event of Default, and
regardless of whether or not Lenders shall have accelerated the maturity of the
Loans, at the election of the Required Lenders, all Loans shall bear interest
payable on demand at a rate per annum equal to two percent (2%) above the rate
that would otherwise be applicable at such time (the “Default Rate”), until such
amount shall be paid in full (after as well as before judgment), or if such rate
shall exceed the maximum rate permitted by law, then at the maximum rate
permitted by law.


§4.13    Certificate.
A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in §4.8, §4.9, §4.11 or §4.12 and delivered to the Borrower, shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 30 days after receipt thereof.
§4.14    Limitation on Interest.
Notwithstanding anything in this Agreement to the contrary, all agreements
between Borrower and Lenders and Agent, whether now existing or hereafter
arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity

32
6231593.9\0334186

--------------------------------------------------------------------------------



of any of the Obligations or otherwise, shall the interest contracted for,
charged or received by Lenders exceed the maximum amount permissible under
applicable law. If, from any circumstance whatsoever, interest would otherwise
be payable to Lenders in excess of the maximum lawful amount, the interest
payable to Lenders shall be reduced to the maximum amount permitted under
applicable law; and if from any circumstance Lenders shall ever receive anything
of value deemed interest by applicable law in excess of the maximum lawful
amount, an amount equal to any excessive interest shall be applied to the
reduction of the principal balance of the Obligations and to the payment of
interest or, if such excessive interest exceeds the unpaid balance of principal
of the Obligations, such excess shall be refunded to Borrower. All interest paid
or agreed to be paid to Lenders shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full period
until payment in full of the principal of the Obligations (including the period
of any renewal or extension thereof) so that the interest thereon for such full
period shall not exceed the maximum amount permitted by applicable law. This
section shall control all agreements between Borrower and Lenders and Agent.
§5.    GUARANTORS; COLLATERAL SECURITY
§5.1    Collateral.
(a)    The parties acknowledge that Borrower will form special purpose
Subsidiaries to own the Eligible Investments. In order for any Eligible
Investment to be included as a Borrowing Base Asset, Borrower shall (i) cause
each such Subsidiary to execute and deliver to Agent a Joinder Agreement
(Guarantor), and (ii) cause such Subsidiary and each required Loan Party to
deliver the Security Documents described in §5.1(b) below with respect to such
Eligible Investment owned by such Subsidiary and the Equity Interests in such
Subsidiary, together with Organizational Documents, certified resolutions and
other authorizing documents of such Subsidiary and such other Loan Parties and
favorable opinions of counsel to such Subsidiary and such other Loan Parties,
all in form and substance satisfactory to Agent.
(b)    The Obligations shall be secured by (i) a perfected lien or security
title and security interest to be held by Agent for the benefit of Lenders in
the Eligible Assets and certain personal property of the Loan Parties related to
the Eligible Assets, pursuant to the terms of the Mortgages, (ii) a perfected
security interest in favor of Agent for the benefit of Lenders in the personal
property assets of the Guarantors pursuant to the Security Agreements, (iii) a
perfected security interest to be held by Agent for the benefit of Lenders in
the Eligible Leases pursuant to the Assignments of Leases, in certain contracts
of Guarantors related to the Eligible Assets pursuant to the Collateral
Assignments of Contracts, and in the Purchase Agreements pursuant to the
Collateral Assignments of Purchase Agreement, (iv) a perfected security interest
to be held by Agent for the benefit of Lenders in the Eligible Mortgages
pursuant to the Mortgage Assignments; (v) a perfected security interest to be
held by Agent for the benefit of Lenders in the Pledged Deposit Accounts and all
monies, instruments and investments from time to time held therein, (vi) a
perfected pledge of and security interest in all issued and outstanding Equity
Interests in the Guarantors held by Borrower pursuant to the Pledge and Security
Agreements, and (vii) such additional collateral, if any, as the Borrower may
agree to grant to Agent for the benefit of Lenders from time to time as security
for the Obligations. All such liens or security titles shall be prior and
superior in right to any other Person except Permitted Liens having priority by
operation of law.

33
6231593.9\0334186

--------------------------------------------------------------------------------



§5.2    Operating Account.
Prior to the date in which the initial Loan advance is made, Borrower shall
cause its main operating account (the “Operating Account”) to be subject to a
Deposit Account Control Agreement reasonably acceptable to Agent among Agent,
Borrower and the applicable Deposit Account Bank. So long as no Event of Default
exists, Borrower shall be entitled to withdraw amounts from the Operating
Account. Upon the occurrence and during the continuation of any Event of
Default, Agent may direct the Deposit Account Bank where such Operating Account
is held to sweep all funds on deposit in the Operating Account to an account
designated by Agent on a daily basis pursuant to the terms of the applicable
Deposit Account Control Agreement. Borrower hereby grants to Agent a security
interest (prior and superior in right to any other Person except Permitted Liens
having priority by operation of law) in and to all funds now or at any time
hereafter held on deposit in such Operating Account to secure the payment and
performance of the Obligations, and Agent shall have all rights and remedies
available to a secured party under the Uniform Commercial Code with respect to
such funds.
§5.3    Advance Account.
On or before the date on which the initial Loan advance is made, Agent shall
open an account at Agent’s Head Office in the name of Borrower to facilitate the
funding of the Loans (the “Advance Account”). The sole signatory on the Advance
Account shall be Borrower. The Advance Account shall be a non-interest bearing
account.
(a)    Deposits of Loans to the Advance Account. The proceeds of all Loans shall
be deposited by Agent to the Advance Account, and all Loans shall accrue
interest from the date of deposit in the Advance Account. Provided no Event of
Default has occurred and is continuing, Borrower shall have access to all funds
contained in the Advance Account. Upon withdrawal of Loan proceeds from the
Advance Account, Borrower shall apply such Loan proceeds as permitted under
§2.7.
(b)    Funds Following an Event of Default. Upon the occurrence of an Event of
Default, Agent may terminate Borrower’s rights to access or direct the
application of funds on deposit in the Advance Account. Thereafter, Agent shall
either hold all or any portion of the funds on deposit as security for the
Obligations or apply all or any portion of such funds in satisfaction of any
part of the Obligations.
(c)    Security Interest. Borrower hereby grants to Agent a perfected,
first-in-priority security interest in and to all funds now or at any time
hereafter held on deposit in the Advance Account to secure the payment and
performance of the Obligations, subject to Permitted Liens, and Agent shall have
all rights and remedies available to a secured party under the Uniform
Commercial Code with respect to such funds.
§6.    REPRESENTATIONS AND WARRANTIES AND COVENANTS
Borrower and each of the other Loan Parties (as applicable) represent and
warrant and, to the extent set forth in certain Sections, covenants to Agent and
Lenders as follows:

34
6231593.9\0334186

--------------------------------------------------------------------------------



§6.1    Corporate Authority, Etc.
(a)    Organization; Good Standing. Borrower is a Maryland corporation duly
organized pursuant to its certificate of incorporation filed with the Secretary
of State of Maryland and is validly existing under the laws of the State of
Maryland. Each other Loan Party is a corporation, partnership or limited
liability company, duly organized, valid existing and in good standing under the
laws of the state of its incorporation or formation. Each Loan Party (i) has all
requisite power to own its respective properties and conduct its respective
business as now conducted and as presently contemplated, and (ii) is duly
authorized to do business in each jurisdiction where a failure to be so
authorized in such other jurisdiction could reasonably be expected to have a
materially adverse effect on the business, assets or financial condition of such
Person.
(b)    Subsidiaries. As of the Closing Date, Borrower does not have any
Subsidiaries except Pinedale GP, Inc., Pinedale Corridor, LP, Mowood, LLC and
Omega Pipeline Company, LLC.
(c)    Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents to the Loan Parties, or any of them, are or are to
become a party and the transactions contemplated hereby and thereby (i) are
within the authority of such Person, (ii) have been duly authorized by all
necessary proceedings on the part of such Person, (including any required
stockholder, partner or member approval), (iii) do not and will not conflict
with or result in any breach or contravention of any provision of law, statute,
rule or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, except for such
conflicts or breaches that, individually and the aggregate, could not reasonably
be expected to have a Material Adverse Effect, (iv) do not and will not conflict
with or constitute a default (whether with the passage of time or the giving of
notice, or both) under any provision of the Organizational Documents of, or any
mortgage, indenture, agreement, contract or other instrument binding upon, such
Person or any of its properties or to which such Person is subject, except for
such conflicts or defaults that, individually and in the aggregate, could not
reasonably be expected to have a Material Adverse Effect and (v) do not and will
not result in or require the imposition of any Lien or other encumbrance on any
of the properties, assets or rights of such Person except for the Liens and
security title granted by the Loan Documents.
(d)    Enforceability. The execution and delivery of this Agreement and the
other Loan Documents to which the Loan Parties, or any of them, are or are to
become a party are valid and legally binding obligations of such Person
enforceable in accordance with the respective terms and provisions hereof and
thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought.
§6.2    Approvals.
The execution, delivery and performance by the Loan Parties, or any of them, of
this Agreement and the other Loan Documents to which they are or are to become a
party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing

35
6231593.9\0334186

--------------------------------------------------------------------------------



with, any Person or the authorization, consent or approval of, or any license or
permit issued by, or any filing or registration with, or the giving of any
notice to, any court, department, board, commission or other governmental agency
or authority other than those already obtained and the filing of the Security
Documents in the appropriate records office with respect thereto.
§6.3    Title to Properties; Leases.
The Loan Parties own or will own all of their respective assets (including, upon
initial funding of the Loans, the initial Borrowing Base Assets), subject to no
rights of others, including any mortgages, leases, conditional sales agreements,
title retention agreements, liens or other encumbrances except Permitted Liens.
Without limiting the foregoing, the Loan Parties have or will have good and
marketable fee simple or leasehold title to all real and personal property
reasonably necessary for the operation of its business in whole, free from all
liens or encumbrances of any nature whatsoever, except for Permitted Liens.
§6.4    Financial Statements.
Borrower has furnished or caused to be furnished to each of Lenders: (a) the
audited financial statements filed by Borrower with the Securities and Exchange
Commission for the fiscal year ended December 31, 2012 and (b) projected profit
and loss statements and cash flow statements of Borrower, prepared on a
quarterly basis for the next two (2) calendar years. Such audited financial
statements described in clause (a) have been prepared in accordance with GAAP
and fairly present in all material respects the financial condition of Borrower
and its Subsidiaries as of such date and the results of the operations of
Borrower and its Subsidiaries, for such period. All projections and estimates
have been prepared in good faith on the basis of reasonable assumptions and
represent the best estimate of future performance by the party supplying the
same, it being agreed that projections are subject to uncertainties and
contingencies and that no assurance can be given that any projection will be
realized.
§6.5    No Material Changes.
As of the Closing Date there has occurred no materially adverse change in the
financial condition or business of Borrower and any of its Subsidiaries, taken
as a whole, as shown on or reflected in the balance sheet of Borrower or its
Subsidiaries as of December 31, 2012, or its statement of income or cash flows
for the fiscal quarter then ended, other than changes in the ordinary course of
business that have not had any materially adverse effect either individually or
in the aggregate on the business or financial condition of Borrower and its
Subsidiaries.
§6.6    Franchises, Patents, Copyrights, Etc.
Each Loan Party possesses all franchises, patents, copyrights, trademarks, trade
names, service marks, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of its business substantially as now
conducted without known conflict with any rights of others except where the
failure to so possess could not, individually and in the aggregate, reasonably
be expected to have a Material Adverse Effect. Except as disclosed to Agent in
writing, the Borrowing Base Assets are not owned or operated under or by
reference to any registered or protected trademark, tradename, servicemark or
logo.

36
6231593.9\0334186

--------------------------------------------------------------------------------



§6.7    Litigation.
As of the Closing Date, except as described on Schedule 6.7 hereto, there are no
actions, suits, proceedings or investigations of any kind pending or to the
Borrower’s Knowledge, threatened, against Borrower or any of the Collateral
before any court, tribunal, administrative agency or board, mediator or
arbitrator that, if adversely determined, individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, there are no judgments outstanding against or affecting Borrower or any of
the Collateral.
§6.8    No Materially Adverse Contracts, Etc.
No Loan Party is a party to any mortgage, indenture, or other material contract
or agreement or other instrument that has had or is reasonably expected, in the
judgment of the members, partners or officers of such Person, to have a Material
Adverse Effect.
§6.9    Compliance with Organizational Documents, Other Instruments, Laws, Etc.
No Loan Party is in violation of any provision of its Organizational Documents,
or any decree, order, judgment, statute, license, rule or regulation, in any of
the foregoing cases in a manner that could reasonably be expected to result in
the imposition of substantial penalties or materially and adversely affect the
financial condition, properties or business of such Person.
§6.10    Tax Status.
Each Loan Party (a) has made or filed all federal and all other material tax
returns, reports and declarations, if any, required by any jurisdiction to which
it is subject, except to the extent Borrower has obtained a valid extension of
the deadline to file such return, (b) has paid all material taxes and other
material governmental assessments and charges shown or determined to be due on
such returns, reports and declarations, except those being contested in good
faith and by appropriate proceedings, and (c) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
if applicable or required. There are no unpaid taxes or assessments in any
material amount claimed to be due by the taxing authority of any jurisdiction or
pursuant to any private agreement except for those that are being contested as
permitted by this Agreement. As of the Closing Date, except as set forth on
Schedule 6.10 hereto, Borrower has not been audited, or has knowledge of any
pending audit, by the Internal Revenue Service or any other taxing authority.
§6.11    No Event of Default.
No Default or Event of Default has occurred and is continuing.
§6.12    Investment Company Act; Public Utility.
No Loan Party is an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940. No Loan Party is a “holding company”, or a
“subsidiary company” of a “holding

37
6231593.9\0334186

--------------------------------------------------------------------------------



company”, or an “affiliate” of a “holding company”, as such terms are defined in
the Public Utility Holding Company Act of 1935.
§6.13    [RESERVED]
§6.14    Setoff, Etc.
The Loan Parties are the owners of the Collateral free from any lien, security
interest, encumbrance or other claim or demand, except those encumbrances
permitted in the Security Documents or Permitted Liens.
§6.15    Certain Transactions.
Except as set forth in Schedule 6.15 hereto or as otherwise permitted pursuant
to §8.11, none of the partners, members, officers, trustees, directors, or
employees of any Loan Party is a party to any transaction with any of their
Affiliates or their members, employees, officers, trustees and directors (other
than employment and severance agreements relating to services as partners,
members, employees, officers, trustees and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any Affiliate, partner, member, officer, trustee,
director or such employee or, to Borrower’s Knowledge, any limited liability
company, corporation, partnership, trust or other entity in which any Affiliate,
partner, member, officer, trustee, director, or any such employee has a
substantial interest or is an officer, director, trustee, partner or member.
§6.16    Employee Benefit Plans.
Borrower and each ERISA Affiliate has fulfilled its obligations under the
minimum funding standards of ERISA and the Code with respect to each Guaranteed
Pension Plan and is in compliance in all material respects with the presently
applicable provisions of ERISA and the Code with respect to each Employee
Benefit Plan. Neither Borrower nor any ERISA Affiliate has (a) sought a waiver
of the minimum funding standard under Section 412 of the Code in respect of any
Employee Benefit Plan, (b) failed to make any contribution or payment to any
Guaranteed Pension Plan, or made any amendment to any Guaranteed Pension Plan,
which has resulted in the imposition of a Lien or the posting of a bond or other
security under ERISA or the Code, or (c) incurred any liability under Title IV
of ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA. None of the assets of Borrower constitute a Plan Asset.
§6.17    Regulations T, U and X.
No portion of any Loan is to be used for the purpose of purchasing or carrying
any “margin security” or “margin stock” as such terms are used in Regulations T,
U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
220, 221 and 224. The Loan Parties are not engaged, and will not engage,
principally or as one of its important activities in the business of extending
credit for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.

38
6231593.9\0334186

--------------------------------------------------------------------------------



§6.18    Environmental Compliance.
Prior to any Eligible Asset becoming a Borrowing Base Asset, the Loan Parties
shall have delivered to Agent true and complete copies of all written
environmental site assessment reports and environmental impact statements in the
possession of or made available to any Loan Party with respect to such Eligible
Asset (collectively, the “Environmental Reports”), and the Loan Parties make the
following representations and warranties with respect to the Eligible Assets:
(a)    Except as disclosed in the Environmental Reports, to Borrower’s
Knowledge, no Loan Party is in material violation, or alleged material violation
at the Eligible Assets of any applicable judgment, decree, code, order, law,
rule of common law, license, rule or regulation pertaining to environmental
matters, including without limitation, those arising under the Resource
Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
applicable state or local statute, regulation, ordinance, order or decree
relating to the environment (hereinafter “Environmental Laws”). To Borrower's
Knowledge, any violation reflected in the Environmental Reports involving any of
the Eligible Assets would not reasonably be expected to have a Material Adverse
Effect.
(b)    Except as disclosed in the Environmental Reports, to Borrower’s
Knowledge, no Loan Party has received written notice from any third party
including, without limitation, any Governmental Authority, (i) that it has been
identified by the United States Environmental Protection Agency (“EPA”) as a
potentially responsible party under CERCLA with respect to a site listed on the
National Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that any
hazardous waste, as defined by 42 U.S.C. §9601(5), any hazardous substances as
defined by 42 U.S.C. §9601(14), any pollutant or contaminant as defined by 42
U.S.C. §9601(33) or any toxic substances or hazardous materials or other
chemicals or substances regulated by any Environmental Laws (“Hazardous
Substances”) which it has generated, transported or disposed of have been found
at any site at, on or under the Eligible Assets for which a federal, state or
local agency or other third party has conducted or has ordered that any Loan
Party conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law; or (iii) that it is or shall be a named party
to any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses or damages of any kind whatsoever
in connection with the release of Hazardous Substances.
(c)    (i) To Borrower’s Knowledge, except as disclosed in any Environmental
Reports provided to Agent and except as disclosed to Agent in writing, (1) no
portion of the Eligible Asset has been used by any Loan Party as a landfill or
for dumping or for the handling, processing, storage or disposal of Hazardous
Substances except in material compliance with applicable Environmental Laws, and
(2) no underground tank for Hazardous Substances has been operated by any Loan
Party on the Eligible Asset except in material compliance with applicable
Environmental Laws; (ii) in the course of any activities conducted by the Loan
Parties, no Hazardous Substances have been generated or are being used on any
Eligible Asset except in the ordinary course of business and in material
compliance with applicable Environmental Laws; (iii) to Borrower’s Knowledge,
there has been no past or present releasing, spilling, leaking, pumping,
pouring, emitting, emptying,

39
6231593.9\0334186

--------------------------------------------------------------------------------



discharging, injecting, escaping, disposing or dumping (a “Release”) of
Hazardous Substances on, upon, into or from any Eligible Asset, which Release
could reasonably be expected to have a Material Adverse Effect; (iv) to
Borrower’s Knowledge, there have been no Releases on, upon, from or into any
real property in the vicinity of any Eligible Asset which, through soil or
groundwater contamination, may have come to be located on, and which could
reasonably be expected to have a Material Adverse Effect; and (v) to Borrower’s
Knowledge, any Hazardous Substances that have been generated on any Eligible
Asset by any Loan Party have been transported off-site, treated and disposed of
in material compliance with applicable Environmental Laws.
(d)    To Borrower's Knowledge and except as has been or will be concurrently
herewith completed, neither any Loan Party nor any Eligible Asset is subject to
any applicable Environmental Law requiring the giving of notice to any
governmental agency or the recording or delivery to other Persons of an
environmental disclosure document or statement by virtue of the transactions set
forth herein and contemplated hereby, or as a condition to the recording of the
Security Deeds or to the effectiveness of any other transactions contemplated
hereby.
(e)    This §6.18 shall set forth the sole and exclusive representations and
warranties made by the Loan Parties with regard to Environmental Laws, Hazardous
Substances, or any other environmental, health or safety matter.
§6.19    Loan Documents.
All of the representations and warranties of the Loan Parties made in this
Agreement and the other Loan Documents, as applicable, or any document or
instrument delivered by any Loan Party to Agent or Lenders pursuant to or in
connection with any of such Loan Documents are true and correct in all material
respects as of the date specified therein or thereon or the date delivered, as
applicable, and no Loan Party has failed to disclose such information as is
necessary to make such representations and warranties not misleading. The
information, reports, financial statements, exhibits and schedules (excluding
projections which have been proposed in good faith) furnished by the Loan
Parties to Agent and Lenders in connection with the negotiation, preparation or
delivery of this Agreement and the other Loan Documents or included herein or
therein or delivered pursuant hereto or thereto, do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein not misleading. All written information
furnished after the date hereof by the Loan Parties to Agent or Lenders in
connection with this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby will be true, correct and accurate in every
material respect and shall not omit to state any material fact necessary to make
the statements herein or therein not misleading, or (in the case of projections)
based on reasonable estimates, on the date as of which such information is
stated or certified; it being recognized by Agent and Lenders that any
projections and forecasts provided by the Loan Parties are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties.
§6.20    Eligible Assets.
The Loan Parties make the following representations and warranties concerning
each Eligible Asset:

40
6231593.9\0334186

--------------------------------------------------------------------------------



(a)    No Required Eligible Asset Consents, Permits, Etc. Neither Borrower nor
any other Loan Party has received any written notice of, has no Knowledge of,
any approvals, consents, licenses, permits, utility installations and
connections (including, without limitation, drainage facilities) required by
applicable laws, rules, ordinances or regulations or any agreement affecting the
Eligible Asset for the maintenance, operation, servicing and use of the Eligible
Asset for its current use (hereinafter referred to as the “Project Approvals”)
which have not been granted, effected, or performed and completed (as the case
may be), or any fees or charges therefor which have not been fully paid, or
which are no longer in full force and effect. No Project Approvals will
terminate, or become void or voidable or terminable on any foreclosure sale of
the Eligible Asset pursuant to the Mortgage to which such Eligible Asset is
subject. There are no outstanding suits, orders, decrees or judgments relating
to building use and occupancy, fire, health, sanitation or other violations
affecting, against, or with respect to, the Eligible Asset or any part thereof,
which, if adversely determined, either singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect.
(b)    No Violations. Neither Borrower nor any other Loan Party has received
notice of, and has no Knowledge of, any violation of any applicable
Requirements, Project Approvals or any other restrictions or agreements by which
any Loan Party or the Eligible Asset is bound which violation, either singly or
in the aggregate with other such violations, could reasonably be expected to
have a Material Adverse Effect.
(c)    Insurance. Neither Borrower nor any other Loan Party has received any
written notice from any insurer or its agent requiring performance of any work
with respect to the Eligible Asset that has not been completed or canceling or
threatening to cancel any policy of insurance, and the Eligible Asset complies
in all material respects with the insurability requirements of all of Borrower’s
insurance carriers.
(d)    Real Property and other Taxes; Special Assessments. There are no unpaid
or outstanding real estate or other taxes or assessments on or against the
Eligible Asset or any part thereof, including, without limitation, any payments
in lieu of taxes, which are payable by any Loan Party (except only real estate
or other taxes or assessments that are not yet delinquent or subject to any
penalties, interest or other late charges, or are being contested as permitted
under this Agreement, or which have been adequately reserved against in
accordance with GAAP). There are no unpaid or outstanding annual or other
periodic fees or rents or gross receipts, rent or sales taxes payable with
respect to the use and operation of the Eligible Asset which are due and
payable. No abatement proceedings are pending with reference to any real estate
taxes or private assessments assessed against the Eligible Asset. There are no
betterment assessments or other special assessments presently pending with
respect to any portion of the Eligible Asset, and neither Borrower nor any other
Loan Party has received any written notice of any such special assessment being
contemplated.
(e)    Eminent Domain; Casualty. At the time the Eligible Asset becomes a
Borrowing Base Asset, there are no pending eminent domain proceedings against
the Eligible Asset or any part thereof, and, to Borrower’s Knowledge, no such
proceedings are presently threatened or contemplated by any taking authority.
Neither the Eligible Asset nor any part thereof is, as of the date such Eligible
Asset becomes a Borrowing Base Asset, materially damaged or injured as a result
of any fire, explosion, accident, flood or other casualty.

41
6231593.9\0334186

--------------------------------------------------------------------------------



(f)    Unresolved Real Estate Disputes. Except as may be disclosed to Agent or
on Schedule 6.20(f), there are no unresolved claims or disputes relating to
access to any material portion of the Eligible Asset that could reasonably be
expected to have a material adverse effect on the intended use of such Eligible
Asset by the Loan Parties, or otherwise have, either singly or in the aggregate,
a Material Adverse Effect. Each reaffirmation of the representation and warranty
contained in this sub-paragraph (f) shall take into account the most recent
update of Schedule 6.20(f) delivered to Agent pursuant to §7.4(h) and shall be
deemed reaffirmed as of the most recent date any update to said Schedule 6.20(f)
was required to have been delivered to Agent pursuant to §7.4(h), whether or not
any such update is so delivered.
(g)    Material Real Property Agreements; No Options. Except as set forth in
Schedule 6.20(g), there are no material agreements pertaining to the management
or operation of the Eligible Asset other than as described in this Agreement and
the Eligible Leases; and except for the lessees under the Eligible Leases, no
person or entity has any right of first refusal, right of first offer or other
option to acquire the Eligible Asset or any portion thereof or interest therein.
Each reaffirmation of the representation and warranty contained in this
sub-paragraph (g) shall take into account the most recent update of
Schedule 6.20(g) delivered to Agent pursuant to §7.4(h) and shall be deemed
reaffirmed as of the most recent date any update to said Schedule 6.20(g) was
required to have been delivered to Agent pursuant to §7.4(h), whether or not any
such update is so delivered.
§6.21    Reserved.
§6.22    Brokers.
Except as disclosed to Agent in writing, Borrower has not engaged or otherwise
dealt with any broker, finder or similar entity in connection with this
Agreement or the Loans contemplated hereunder.
§6.23    [RESERVED]


§6.24    OFAC.
No Loan Party is (nor will be) a person with whom Agent is restricted from doing
business under OFAC (including, those Persons named on OFAC’s Specially
Designated and Blocked Persons list) or under any statute, executive order
(including, the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and shall not engage in any
dealings or transactions or otherwise be associated with such persons. In
addition, the Loan Parties hereby agree to provide Agent with any additional
information that Agent deems necessary from time to time in order to ensure
compliance with all applicable laws concerning money laundering and similar
activities.
§6.25    No Fraudulent Intent.
Neither the execution and delivery of this Agreement or any of the other Loan
Documents nor the performance of any actions required hereunder or thereunder is
being undertaken by Borrower

42
6231593.9\0334186

--------------------------------------------------------------------------------



or any other Loan Party with or as a result of any actual intent by such Person
to hinder, delay or defraud any entity to which is now or will hereafter become
indebted.
§6.26    Reserved.
§6.27    Solvency.
As of the Closing Date and after giving effect to the transactions contemplated
by this Agreement and the other Loan Documents, including all of the Loans made
or to be made with respect to the Borrower, (a) the fair value of its assets on
a going concern basis is greater than the amount of its liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated, (b) the present fair saleable value of its assets is
not less than the amount that will be required to pay the probable liability on
its debts as they become absolute and matured, (c) it will be able to pay its
debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business (taking into
account all available financing options), (d) it does not intend to, and do not
believe that it will, incur debts or liabilities beyond its ability to pay as
such debts and liabilities mature and (e) it is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
its property would constitute unreasonably small capital.
§6.28    No Bankruptcy Filing.
No Loan Party is contemplating either the filing of a petition by it under any
state or federal bankruptcy or insolvency laws or the liquidation of its assets
or property, and to Borrower’s Knowledge, no Person is contemplating the filing
of any such petition against any Loan Party.
§6.29    Other Debt.
No Loan Party is in default (after giving effect to applicable grace periods) in
the payment of any Indebtedness or the terms of any agreement, mortgage, deed of
trust, security agreement, financing agreement, indenture or other lease to
which it is a party which default, either singly or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. No Loan Party is a
party to or bound by any agreement, instrument or indenture that may require the
subordination in right or time of payment of any of the Obligations to any other
Indebtedness or obligation of the Loan Parties. Nothing in this §6.29 shall
alter or affect the provisions of §8.1.
§7.    AFFIRMATIVE COVENANTS OF LOAN PARTIES
Borrower and the other Loan Parties (as applicable) covenant and agree that, so
long as any Loan or other Obligation (other than contingent indemnification
obligations for which no claim has been asserted) is outstanding or any Lender
has any obligation to make any Loans hereunder:
§7.1    Punctual Payment.
Borrower will duly and punctually pay or cause to be paid the principal and
interest on the Loans and all interest and fees provided for in this Agreement,
all in accordance with the terms of this Agreement and the Notes as well as all
other sums owing pursuant to the Loan Documents.

43
6231593.9\0334186

--------------------------------------------------------------------------------



§7.2    Maintenance of Office.
Each Loan Party will maintain its chief executive office at 4200 W. 115th
Street, Suite 210, Leawood, Kansas 66211, or at such other place in the United
States of America as Borrower shall designate upon at least thirty (30) days (or
such lesser number of days as is acceptable to Agent) prior written notice to
Agent, where notices, presentations and demands to or upon the Loan Parties in
respect of the Loan Documents may be given or made. Each Loan Party agrees that,
in the event of any such change, it will execute and deliver such amendments and
other documents as Agent may reasonably request to maintain Agent’s perfected
Lien on the Collateral.
§7.3    Records and Accounts.
Each Loan Party will keep true and accurate records and books of account in
which full, true and correct entries will be made in accordance with GAAP, as
revised from time to time. No Loan Party shall, without the prior written
consent of Agent, make any material change to the accounting procedures used by
it in preparing the financial statements and other information described in §6.4
except as required by law or as required by GAAP. No Loan Party will change its
fiscal year except as otherwise approved by Agent in writing.
§7.4    Financial Statements, Certificates and Information.
Borrower will deliver to Agent:
(a)    not later than one hundred (100) days after the end of each fiscal year
of Borrower, the consolidated balance sheet of Borrower and its Subsidiaries as
of the end of such year, and the related statements of income, changes in
capital and cash flows for such year, each setting forth in comparative form the
figures for the previous fiscal year and all such statements to be in reasonable
detail, prepared in accordance with GAAP, and accompanied by an auditor’s report
prepared without qualification by a nationally recognized accounting firm
reasonably acceptable to Agent, and any other information Agent may reasonably
require to complete a financial analysis of Borrower and its Subsidiaries;
provided that so long as Borrower is required to file its audited financial
statements with the Securities and Exchange Commission, the delivery of such
filed financial statements shall satisfy the forgoing requirement;
(b)    not later than sixty (60) days after the end of each fiscal quarter of
Borrower and its Subsidiaries (excluding the fourth fiscal quarter in each
year), copies of the balance sheet of Borrower and its Subsidiaries as of the
end of such quarter, and the related statements of income, changes in capital
and cash flows for the portion of Borrower’s fiscal year then elapsed, all in
reasonable detail and prepared in accordance with GAAP (other than the inclusion
of footnotes); provided that so long as Borrower is required to file its
quarterly financial statements with the Securities and Exchange Commission, the
delivery of such filed financial statements shall satisfy the forgoing
requirements; together with a certification by the Principal Financial Officer
of Borrower that the information contained in such financial statements fairly
presents, in all material respects, the financial position of Borrower on the
date thereof (subject to year‑end adjustments);
(c)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) of this §7.4, a statement (a “Compliance
Certificate”) certified by the Principal

44
6231593.9\0334186

--------------------------------------------------------------------------------



Financial Officer of Borrower in the form of Exhibit B hereto (or in such other
form as Agent may approve from time to time) setting forth in reasonable detail
computations evidencing compliance with the covenants contained in §9 and the
other covenants described therein;
(d)    concurrently with the delivery of the financial statements described in
subsections (a) and (b) of this §7.4, a certificate signed by the Principal
Financial Officer of Borrower to the effect that, having read this Agreement,
and based upon an examination which such officer deems sufficient to enable such
officer to make an informed statement, such officer is not aware of any Default
or Event of Default, or if such Default or Event of Default has occurred,
specifying the facts with respect thereto;
(e)    within twenty (20) days after the end of each calendar month, a
certificate in the form of Exhibit E attached hereto (a “Borrowing Base
Certificate”), certified by a Principal Financial Officer of Borrower, pursuant
to which Borrower shall calculate the amount of the Borrowing Base as of the end
of the immediately preceding calendar month; provided that (i) Borrower may, at
its option, deliver one additional Borrowing Base Certificate each month in
connection with a redesignation or addition of Borrowing Base Assets as
contemplated hereunder, and (ii) Borrower shall deliver a Borrowing Base
Certificate at the time of each request for a Loan demonstrating compliance with
the requirements of §2.1. All income, expense and value associated with
Borrowing Base Assets disposed of during such calendar month will be eliminated
from calculations, where applicable.
(f)    if requested by Agent, copies of all annual federal income tax returns
and amendments thereto of Borrower and its Subsidiaries;
(g)    not later than March 1 of each year during the term of the Loan, the
budget for Borrower and its Subsidiaries for such calendar year. Such budget
shall be in form reasonably satisfactory to Agent and shall be submitted to
Agent together with a narrative description of the assumptions upon which the
budget is based and such other information as Agent may request;
(h)    simultaneously with the delivery of the Compliance Certificate referred
to in subsection (c) of this §7.4, (i) an updated Schedule 6.20(f) reflecting
the addition or deletion of any unresolved claims or disputes described in
§6.20(f) or a certification from Borrower that there have been no changes in
that Schedule, and (ii) an updated Schedule 6.20(g) reflecting the addition or
the expiration or termination of any material agreements described in §6.20(g)
or a certification from Borrower that there have been no changes in that
Schedule; and
(i)    from time to time such other financial data and information pertaining to
Borrower, the Eligible Asset Investments, the Eligible Mortgage Investments and
the Eligible Assets, as Agent or any Lender may reasonably request from time to
time.
§7.5    Notices.
(a)    Defaults. Borrower will promptly notify Agent in writing of the
occurrence of any (i) Default, (ii) Event of Default, (iii) an event of default
under any Eligible Lease, or (iv) an event of default under any Eligible
Mortgage. If any Person shall give any notice or take any other action in
respect of a claimed default (whether or not constituting an Event of Default)
under this

45
6231593.9\0334186

--------------------------------------------------------------------------------



Agreement or under any note, obligation or other evidence of Indebtedness in an
outstanding principal amount of at least $1,000,000, to which or with respect to
which any Loan Party is a party or obligor, whether as principal or surety, and
such event of default would permit the holder of such note or obligation or
other evidence of Indebtedness to accelerate the maturity thereof or the
existence of which claimed default might become an Event of Default under
§12.1(f), Borrower shall forthwith give written notice thereof to Agent,
describing the notice or action and the nature of the claimed default. Borrower
shall also promptly notify Agent in writing of any exercise of remedies by the
holder of such note, obligation or other evidence of Indebtedness (or any agent
or representative thereof) with respect to such event of default.
(b)    Environmental Events. Borrower will promptly give notice to Agent (i)
upon Borrower obtaining knowledge of any potential or known Release, or threat
of Release, of any Hazardous Substances at or from any Eligible Asset that,
either singly or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (ii) of any violation of any Environmental Law that
Borrower reports in writing or is reportable by Borrower in writing (or for
which any written report supplemental to any oral report is made) to any
federal, state or local environmental agency that, either singly or in the
aggregate, could reasonably be expected to have a Material Adverse Effect and
(iii) upon becoming aware thereof, of any inquiry, proceeding, investigation, or
other action, including a notice from any agency of potential environmental
liability, of any federal, state or local environmental agency or board, that in
either case could reasonably be expected to have a Material Adverse Effect.
(c)    Notification of Claims Against Collateral. Borrower will, promptly upon
obtaining Knowledge thereof, notify Agent in writing of any claims pertaining to
the Collateral which, either singly or in the aggregate, could reasonably be
expected to exceed $1,000,000, as well as any setoff, withholdings or other
defenses to which any of the Collateral, or the rights of Agent or Lenders with
respect to the Collateral, are subject, in each case, other than related to
Permitted Liens.
(d)    Notice of Litigation and Judgments. Borrower will give notice to Agent in
writing within fifteen (15) days of becoming aware of any litigation or
proceedings threatened in writing or any pending litigation and proceedings
affecting Borrower or any other Loan Party or to which Borrower or any other
Loan Party is or is to become a party involving an uninsured claim against
Borrower that could reasonably be expected to have a Material Adverse Effect and
stating the nature and status of such litigation or proceedings. Borrower will
give notice to Agent, in writing, in form and detail satisfactory to Agent and
each of Lenders, within ten (10) days of any judgment not covered by insurance,
whether final or otherwise, against Borrower or any other Loan Party in an
amount, whether singly or in the aggregate, in excess of $1,000,000.
(e)    ERISA. Borrower will give notice to Agent within five (5) Business Days
after Borrower or any ERISA Affiliate (i) gives or is required to give notice to
the PBGC of any ERISA Reportable Event with respect to any Guaranteed Pension
Plan, or knows that the plan administrator of any such plan has given or is
required to give notice of any such ERISA Reportable Event; (ii) receives a copy
of any notice of withdrawal liability under Title IV of ERISA with respect to a
Multiemployer Plan; or (iii) receives any notice from the PBGC under Title IV of
ERISA of an intent to terminate or appoint a trustee to administer any
Guaranteed Pension Plan.

46
6231593.9\0334186

--------------------------------------------------------------------------------



(f)    Notice of Material Adverse Effect. Borrower will give notice to Agent in
writing within fifteen (15) days of becoming aware of the occurrence of any
event or circumstance which could reasonably be expected to have a Material
Adverse Effect.
§7.6    Existence; Maintenance of Properties.
Except as permitted under §8.4, the Loan Parties will do or cause to be done all
things necessary to preserve and keep in full force and effect their respective
legal existences and good standing in their respective jurisdictions of
incorporation, formation or (as the case may be) organization. Except as
permitted under §8.4, the Loan Parties will do or cause to be done all things
necessary to preserve or establish their respective good standing as a foreign
entity and due authorization to do business in the jurisdictions where failure
to do so would have a material adverse effect on their respective businesses and
activities. Except as permitted under §8.4, Borrower will do or cause to be done
all things necessary to preserve and keep in full force all of its rights and
franchises, except where the failure to preserve such rights and franchises
would not reasonably be expected to have a Material Adverse Effect.
§7.7    Insurance.
(a)    Maintenance of Insurance. Each Loan Party will maintain with financially
sound and reputable insurers that are licensed to do business in the State where
the policy is issued and, with respect to any property and casualty insurance,
also in the States where the Eligible Asset is located, insurance with respect
to its properties and business against such casualties and contingencies, as
shall be in accordance with the general practices of businesses engaged in
similar activities in similar geographic areas, and in amounts, containing such
terms, in such forms and for such periods as may be reasonable and prudent in
accordance with sound business practices and the determination of management of
the Loan Parties; provided, however, that such requirement may be satisfied with
respect to the Eligible Assets by the lessees pursuant to the Eligible Leases.
On or before the Closing Date, Borrower shall furnish to Agent a certificate
setting forth in reasonable detail the nature and extent of all insurance
maintained by Borrower (or such lessees) and shall cause each issuer of an
insurance policy to provide Agent with an endorsement (i) showing Agent as a
loss payee with respect to each policy of property or casualty insurance and
naming Agent as an additional insured with respect to each policy of liability
insurance, (ii) providing that 30 days' notice will be given to Agent prior to
any cancellation of, or material reduction or change in coverage provided by or
other material modification to such policy, and also a cross
liability/severability endorsement. Borrower and the other Loan Parties shall be
responsible for all premiums on insurance policies, subject to the requirements
of the Eligible Leases. Upon Agent’s request, Borrower shall deliver duplicate
originals or certified copies of all such policies to Agent, and shall promptly
furnish to Agent all renewal notices and evidence that all premiums or portions
thereof then due and payable have been paid. At least fifteen (15) days prior to
the expiration date of the policies, Borrower shall deliver to Agent evidence of
continued coverage, including a certificate of insurance, as may be satisfactory
to Agent.
(b)    Endorsements. In addition to the endorsements referred to in §7.7(a), all
policies of insurance required by this Agreement shall contain clauses or
endorsements to the effect that (i) no act or omission of the applicable Loan
Party (or lessee), anyone acting for the applicable

47
6231593.9\0334186

--------------------------------------------------------------------------------



Loan Party (or lessee) (including, without limitation, any representations made
in the procurement of such insurance), which might otherwise result in a
forfeiture of such insurance or any part thereof, no occupancy or use of the
Eligible Assets for purposes more hazardous than permitted by the terms of the
policy, and no foreclosure or any other change in title to the Eligible Asset or
any part thereof, shall affect the validity or enforceability of such insurance
insofar as Agent is concerned, (ii) the insurer waives any right of setoff,
counterclaim, subrogation, or any deduction in respect of any liability of any
of the Loan Parties, and Agent, (iii) such insurance is primary and without
right of contribution from any other insurance which may be available, (iv) such
policies shall not be modified, canceled or terminated prior to the scheduled
expiration date thereof without the insurer thereunder giving at least thirty
(30) days prior written notice to Agent by certified or registered mail, and (v)
that Agent or Lenders shall not be liable for any premiums thereon or subject to
any assessments thereunder, and shall in all events be in amounts sufficient to
avoid any coinsurance liability. Upon request by Borrower, Agent and Borrower
may approve variations in the foregoing requirements from time to time.
(c)    No Separate Insurance. The Loan Parties shall not carry separate
insurance, concurrent in kind or form or contributing in the event of loss, with
any insurance required under this Agreement unless such insurance complies with
the terms and provisions of this §7.7.
§7.8    Taxes.
Each Loan Party will duly pay and discharge, or cause to be paid and discharged,
before the same shall become delinquent, all taxes, assessments and other
governmental charges imposed upon it and the Eligible Assets, including, without
limitation, any payments in lieu of taxes, sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials or supplies that if unpaid might by law become a lien or charge
upon any of its property or the property of such Loan Party; provided that any
such tax, assessment, charge, levy or claim need not be paid if (a) the validity
or amount thereof shall currently be contested in good faith by appropriate
proceedings and such Loan Party shall have set aside on its books adequate
reserves in accordance with GAAP with respect thereto, and (b) no Eligible Asset
nor any portion thereof or interest therein would be in any danger of sale,
forfeiture or loss by reason of such proceeding and provided further that such
Loan Party will pay, or cause to be paid, all such taxes, assessments, charges,
levies or claims forthwith upon the commencement of proceedings to foreclose any
lien that may have attached as security therefor.
§7.9    Inspection of Eligible Assets and Books.
The Loan Parties shall permit or cause the Lessees to permit, Lenders, through
Agent or any representative designated by Agent, at Borrower’s expense and upon
reasonable prior notice to visit and inspect any of the Eligible Assets, to
examine the books of account of the Loan Parties (and to make copies thereof and
extracts therefrom) and to discuss the affairs, finances and accounts of the
Loan Parties with, and to be advised as to the same by, its officers, all at
such reasonable times and intervals as Agent or any Lender may reasonably
request.

48
6231593.9\0334186

--------------------------------------------------------------------------------



§7.10    Compliance with Laws, Contracts, Licenses, and Permits.
Each Loan Party will comply, and use good faith efforts to cause the Lessees to
comply in the case of the Eligible Assets, in all respects with (i) all
applicable laws, ordinances, regulations and requirements now or hereafter in
effect wherever its business is conducted, including all Environmental Laws,
(ii) the provisions of its Organizational Documents, (iii) the Eligible Leases
and all mortgages, indentures, contracts, agreements and instruments to which it
is a party or by which it or any of its properties may be bound, (iv) all
applicable decrees, orders, and judgments, and (v) all licenses and permits
required by applicable laws and regulations for the conduct of its business or
the ownership, use or operation of its properties, except in each case where the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect. If at any time while any Loan or Note is outstanding, any authorization,
consent, approval, permit or license from any officer, agency or instrumentality
of any government shall become necessary or required in order that the Loan
Parties may fulfill any of their respective obligations hereunder or under the
other Loan Documents, the will promptly take or cause to be taken all steps
necessary to obtain such authorization, consent, approval, permit or license and
furnish Agent and Lenders with evidence thereof.
§7.11    Further Assurances.
The Loan Parties will cooperate with Agent and Lenders and execute such further
instruments and documents as Agent (or any Lender requesting through Agent)
shall reasonably request to carry out to its satisfaction the transactions
described in this Agreement and the other Loan Documents.
§7.12    Plan Assets.
Borrower will do, or cause to be done, all things necessary to ensure that none
of the Collateral will be deemed to be Plan Assets at any time.
§7.13    Registered Servicemark.
Without the prior written consent of Agent, no Eligible Investment shall be
owned or operated by any Loan Party or any lessee under any registered or
protected trademark, tradename, servicemark or logo unless the applicable Loan
Party grants to Agent for the benefit of Lenders of a perfected first priority
security interest therein.
§8.    CERTAIN NEGATIVE COVENANTS OF LOAN PARTIES
Borrower and the other Loan Parties (as applicable) covenant and agree that, so
long as any Loan, Note, or other Obligation (other than contingent
indemnification obligations for which no claim has been asserted) is outstanding
or any Lender has any obligation to make any Loans hereunder:
§8.1    Restrictions on Indebtedness.
The Loan Parties will not create, incur, assume, guarantee or be or remain
liable, contingently or otherwise, with respect to any Indebtedness other than:

49
6231593.9\0334186

--------------------------------------------------------------------------------



(i)    the Obligations;
(ii)    to the extent constituting Indebtedness, liabilities in respect of
taxes, assessments, governmental charges or levies and claims for labor,
materials and supplies to the extent that payment therefor shall not at the time
be required to be made in accordance with the provisions of §7.8;
(iii)    Indebtedness in respect of judgments or awards that would not
constitute an Event of Default;
(iv)    obligations under any Hedge Agreement incurred in the ordinary course of
business for bona fide hedging purposes;
(v)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business, or pursuant to netting
services or otherwise in connection with deposit accounts; or
(vi)    Indebtedness in connection with surety (or similar) bonds, letters of
credit and performance bonds obtained in the ordinary course of business in
connection with workers’ compensation obligations of the Loan Parties and in
connection with other surety and performance bonds in the ordinary course of
business.
§8.2    Restrictions on Liens, Etc.
No Loan Party will (a) create or incur or suffer to be created or incurred or to
exist any lien, encumbrance, mortgage, pledge, negative pledge, charge,
restriction or other security interest of any kind upon any of its property or
assets of any character whether now owned or hereafter acquired, or upon the
income or profits therefrom; (b) transfer any of its property or assets or the
income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors; (c) acquire, or agree or have an option to
acquire, any property or assets upon conditional sale or other title retention
or purchase money security agreement, device or arrangement; or (d) sell,
assign, pledge or otherwise encumber any accounts, contract rights, general
intangibles, chattel paper or instruments, with or without recourse
(collectively the “Liens”); provided that the Loan Parties may create or incur
or suffer to be created or incurred or to exist any of the following (the
“Permitted Liens”):
(i)    Liens for taxes, assessments and other governmental charges or claims for
labor, material or supplies in respect of obligations not overdue or being
contested in good faith;
(ii)    Liens in favor of Agent and Lenders under the Loan Documents;
(iii)    Liens arising in the ordinary course of business (including (A) Liens
of carriers, warehousemen, mechanics, landlords and materialmen and other
similar Liens imposed by law and (B) Liens incurred in connection with worker’s
compensation, unemployment compensation and other types of social security
(excluding Liens arising under ERISA) or in connection with surety bonds, bids,
performance bonds and similar obligations) for sums not overdue

50
6231593.9\0334186

--------------------------------------------------------------------------------



or being diligently contested in good faith by appropriate proceedings and not
involving any deposits or advances or borrowed money or the deferred purchase
price of property or services and, in each case, for which it maintains adequate
reserves in accordance with GAAP and the execution or other enforcement of which
is effectively stayed;
(iv)    attachments, appeal bonds, judgments and other similar Liens, with
respect to judgments that do not otherwise result in or cause an Event of
Default;
(v)    easements, rights of way, zoning ordinances, entitlements, minor defects
or irregularities in title or survey, building codes and other land use laws and
environmental restrictions, regulations and ordinances, and other similar Liens
regulating the use or occupancy of real property or the activities conducted
thereon which are imposed by a Governmental Authority having jurisdiction over
such real property which are not violated in any material respect by the current
use or occupancy of such real property and do not interfere in any material
respect with the ordinary operation of the business of any Loan Party;
(vi)    Liens arising under Article 2 or Article 4 of the Uniform Commercial
Code and customary banker’s liens and rights of set-off, revocation, refund or
chargeback in favor of banks or other financial institutions where any Loan
Party maintains deposits in the ordinary course of business; and
(vii)    Liens deemed to exist in connection with repurchase agreements and
other similar investments to the extent such Investments are permitted under
this Agreement.
§8.3    Restrictions on Investments.
The Loan Parties will not make or permit to exist or to remain outstanding any
Investment except Investments in:
(a)    marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by any Loan
Party;
(b)    marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;
(c)    demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $100,000,000;
provided, however, that the aggregate amount at the time of such Investment so
invested with any single bank having total assets of less than $1,000,000,000
will not exceed $200,000;
(d)    securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
State which at the time

51
6231593.9\0334186

--------------------------------------------------------------------------------



of purchase are rated by Moody’s or by S&P at not less than “P-1” if then rated
by Moody’s, and not less than “A-1”, if then rated by S&P;
(e)    mortgage-backed securities guaranteed by the Government National Mortgage
Association, the Federal National Mortgage Association or the Federal Home Loan
Mortgage Corporation and other mortgage-backed bonds which at the time of
purchase are rated by Moody’s or by S&P at not less than “Aa” if then rated by
Moody’s and not less than “AA” if then rated by S&P;
(f)    shares of so-called “money market funds” registered with the SEC under
the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing subsections (a)
through (e) and have total assets in excess of $50,000,000;
(g)    the Eligible Investments;
(h)    Investments in other Loan Parties or in wholly owned Subsidiaries of any
Loan Party that is or becomes a Guarantor substantially contemporaneously
therewith pursuant to 5.1(a);
(i)    Investments in the existing Subsidiaries of Borrower as of the Closing
Date; and
(j)    other REIT Eligible Investments that are energy related and are
consistent with Borrower’s general business strategy.
§8.4    Merger, Consolidation.
The Loan Parties will not become a party to any dissolution, liquidation,
merger, reorganization, consolidation or other business combination, or agree to
or effect any asset acquisition or stock acquisition or other acquisition which
may have a similar effect as any of the foregoing without the prior written
consent of the Required Lenders.
§8.5    Compliance with Environmental Laws.
The Loan Parties will not do any of the following: (a) use any Eligible Asset as
a facility for the handling, processing, storage or disposal of Hazardous
Substances, except for quantities of Hazardous Substances used in the ordinary
course of business and in material compliance with all applicable Environmental
Laws, (b) cause or permit to be located on any Eligible Asset any underground
tank or other underground storage receptacle for Hazardous Substances except in
material compliance with Environmental Laws, (c) generate any Hazardous
Substances on any Eligible Asset except as generated in the ordinary course of
business and in material compliance with Environmental Laws, (d) cause a Release
of Hazardous Substances on, upon or into the Eligible Asset which give rise to
liability under CERCLA or any other Environmental Law, or (e)  transport or
arrange for the transport of any Hazardous Substances (except as required in the
ordinary course of business and in material compliance with all Environmental
Laws).

52
6231593.9\0334186

--------------------------------------------------------------------------------



If any Loan Party causes or permits any Release of Hazardous Substances in
violation of Environmental Laws to occur, such Loan Party shall cause the prompt
containment and removal of such Hazardous Substances and remediation of the
Eligible Asset in material compliance with all applicable Environmental Laws.
At any time after and during the continuation of an Event of Default, at any
time that Agent or the Required Lenders shall have reasonable grounds to believe
that a Release of Hazardous Substances may have occurred relating to any
Eligible Asset, Agent may at its election (and will at the request of the
Required Lenders) obtain such assessments, including, without limitation,
environmental assessments of such Eligible Asset prepared by an Environmental
Engineer as may be reasonably necessary for the purpose of evaluating or
confirming whether any Hazardous Substances have been Released by any Loan Party
on such Eligible Asset, which Release will result in a Material Adverse Effect.
Such assessments may include detailed visual inspections of such Eligible Asset
including, without limitation, any and all storage areas, storage tanks, drains,
dry wells and leaching areas, and the taking of soil or other samples, as well
as such other investigations or analyses as are reasonably necessary for a
determination of whether such Release results in a Material Adverse Effect. All
reasonable costs related to such environmental assessments shall be at the sole
cost and expense of Borrower.
At any time after and during the continuation of an Event of Default, Agent may,
but shall never be obligated to, remove or cause the removal of any Hazardous
Substances which are in violation of any Environmental Law from a Eligible Asset
(or if removal is prohibited by any Environmental Law or any other applicable
law, physical restriction or other reason, take or cause the taking of such
other action as is required to cause any Eligible Asset to be in material
compliance with any Environmental Law) if any Loan Party fails to materially
comply with its obligations hereunder with respect thereto; and Agent and its
designees are hereby granted access to the Eligible Asset at any reasonable time
or times, upon reasonable notice, to remove or cause such removal or to take or
cause the taking of any such other action. All costs, including, without
limitation, the reasonable costs incurred by Agent in taking the foregoing
action, damages, liabilities, losses, claims, expenses (including attorneys’
fees and disbursements) which are incurred by Agent, as the result of any Loan
Party’s failure to comply with the provisions of this §8.5, shall be paid by
Borrower or the other applicable Loan Party to Agent upon demand by Agent and
shall be additional obligations secured by the Security Documents, except for
costs resulting from or related to Agent's gross negligence or willful
misconduct.
§8.6    Distributions.
No Distributions shall be made by the Loan Parties, except as permitted in this
§8.6. Distributions are permitted as follows: (a) Guarantors may make
distributions; (b) prior to Borrower being qualified as a real estate investment
trust under the Code (“REIT Status”), if no Event of Default has occurred and is
continuing, Borrower may make Distributions in any fiscal period of up to the
Applicable FFO Percentage for the immediately preceding fiscal period; and
(c) once Borrower has qualified for REIT Status, if the Loans have not been
declared due and payable in full following an Event of Default as provided in
§12.1, Borrower may make Distributions in any fiscal period equal to the greater
of (i) the amount required in order to maintain REIT Status and (ii) the
Applicable

53
6231593.9\0334186

--------------------------------------------------------------------------------



FFO Percentage for the immediately preceding fiscal period. The “Applicable FFO
Percentage” shall mean the following percentages of Funds From Operations for
the fiscal periods shown below:
Fiscal Period
Applicable FFO Percentage
Fiscal quarters ending 6/30/13, 9/30/13, 12/31/13 and 3/31/14
110%
Fiscal quarters ending 6/30/14, 9/30/14, 12/31/14 and 3/31/15
100%
Fiscal quarters ending 6/30/15 and thereafter
95%



§8.7    Organizational Documents.
No Loan Party shall modify, amend, cancel, release, surrender, terminate or
permit the modification, amendment, cancellation, release, surrender or
termination of, any of its Organizational Documents if such action could
reasonably be expected to adversely affect the Agent and Lenders.
§8.8    Certain Management Fees.
No Loan Party shall enter into any agreement with Corridor for the management of
any Borrowing Base Asset unless the management fees payable to Corridor under
such agreement are subordinated to the Obligations on terms reasonably
satisfactory to the Required Lenders. Such terms shall include, without
limitation, (i) suspension of Corridor’s right to receive management fees upon
either the occurrence of an Event of Default under §12.1(a) or (b) hereof or the
acceleration of the Loans under §12.4 hereof, and (ii) the right of Agent to
terminate any such management agreement from and after the foreclosure of such
Borrowing Asset, but with the right of Corridor to continue to provide services
and receive management fees if Agent elects not to terminate such management
agreement.
§9.    FINANCIAL COVENANTS OF BORROWER
Borrower covenants and agrees that, so long as any Loan, Note or other
Obligation is outstanding or any Lender has any obligation to make any Loans
hereunder:
§9.1    Corporate Financial Covenants.
(a)    Fixed Charge Coverage Ratio. Borrower will not, as of the end of any
fiscal quarter of Borrower, permit the Fixed Charge Coverage Ratio for the
fiscal quarter then ended and the immediately preceding three (3) fiscal
quarters (treated as a single accounting period) (the “Test Period”), to be less
than 3.5:1.0.
(b)    Total Leverage Ratio. Borrower will not, as of the end of any fiscal
quarter of Borrower, permit the Total Leverage Ratio to exceed 5.0:1.0:

54
6231593.9\0334186

--------------------------------------------------------------------------------



(c)    Net Worth. Borrower will not, as of the last day of any fiscal quarter,
permit its Net Worth to be less than seventy-five percent (75%) of the amount
thereof as of the Closing Date.
For purposes of determining compliance with the covenants set forth above in
§9.1(a) and (b), for the Test Periods ending March 31, 2013 and June 30, 2013
and September 30, 2013, Fixed Charges and EBITDA of Borrower shall be determined
by annualizing the amounts thereof for one, two or three fiscal quarters, as
applicable; provided, however, that if Borrower’s fiscal year end changes to
December 31 in connection with Borrower’s qualification for REIT Status, each of
the measurement dates specified above in this sentence and in §9.1(b) shall be
moved forward to the end of the next succeeding month. The determination of
Borrower’s compliance with the foregoing covenants and the components thereof by
Agent shall be conclusive and binding absent manifest error.
§10.    CLOSING CONDITIONS
The obligations of Agent and Lenders to make the Loans shall be subject to the
satisfaction of the following conditions precedent on or prior to the Closing
Date:
§10.1    Loan Documents.
Each of the Loan Documents (other than the Security Documents that are required
pursuant to §11.4) shall have been duly executed and delivered by the respective
parties thereto, shall be in full force and effect and shall be in form and
substance satisfactory to the Required Lenders. Agent shall have received a
fully executed copy of each such document, except that each Lender shall have
received a fully executed counterpart of its Note or Notes.
§10.2    Certified Copies of Organizational Documents.
Agent shall have received from Borrower a copy, certified as of a recent date by
the appropriate officer of each State in which each Loan Party is organized or
in which the Eligible Assets are located and a duly authorized member, manager,
partner or officer of such Loan Party, as applicable, to be true and complete,
of the Organizational Documents of such Loan Party, as applicable, or its
qualification to do business, as applicable, as in effect on such date of
certification.
§10.3    Resolutions.
All action on the part of each Loan Party necessary for the valid execution,
delivery and performance by such Loan Party of this Agreement and the other Loan
Documents (as applicable) to which such Person is or is to become a party shall
have been duly and effectively taken, and evidence thereof satisfactory to Agent
shall have been provided to Agent. Agent shall have received from each Loan
Party true copies of their respective resolutions adopted by their respective
board of directors or other governing body authorizing the transactions
described herein, each certified by its secretary, assistant secretary or other
appropriate representative as of a recent date to be true and complete.

55
6231593.9\0334186

--------------------------------------------------------------------------------



§10.4    Incumbency Certificate; Authorized Signers.
Agent shall have received from each Loan Party, an incumbency certificate, dated
as of the Closing Date, signed by a duly authorized officer of such Loan Party
and giving the name and bearing a specimen signature of each individual who
shall be authorized to sign, in the name and on behalf of such Loan Party, each
of the Loan Documents to which such Person is or is to become a party. Agent
shall have also received from Borrower a certificate, dated as of the Closing
Date, signed by a duly authorized member of Borrower and giving the name and
specimen signature of each individual who shall be authorized to make Loan
Requests and Conversion Requests, and to give notices and to take other action
on behalf of Borrower under the Loan Documents.
§10.5    Opinion of Counsel.
Agent shall have received a favorable opinion addressed to Lenders and Agent and
dated as of the Closing Date, in form and substance reasonably satisfactory to
Agent, from counsel of Borrower and the other Loan Parties, and counsel in such
other states as may be requested by Agent, as to such matters as Agent shall
reasonably request.
§10.6    Payment of Fees.
Borrower shall have paid to Agent the fees payable pursuant to §4.2.
§10.7    Insurance.
Agent shall have received evidence satisfactory to it that the insurance
coverages required by this Agreement or the other Loan Documents are in effect.
§10.8    Performance; No Default.
Borrower and the other Loan Parties shall have performed and complied with all
terms and conditions herein required to be performed or complied with by them on
or prior to the Closing Date, and on the Closing Date there shall exist no
Default or Event of Default.
§10.9    Representations and Warranties.
The representations and warranties made by Borrower and each of the other Loan
Parties in the Loan Documents or otherwise made by or on behalf of Borrower each
of the other Loan Parties in connection therewith on the date thereof shall have
been true and correct in all material respects when made and shall also be true
and correct in all material respects on the Closing Date, and Agent shall have
received written confirmation thereof from the Loan Parties.
§10.10    Proceedings and Documents.
No proceeding challenging or seeking to enjoin any of the transactions
contemplated by the Loan Documents, or which could reasonably be expected to
have a Material Adverse Effect shall be pending or shall have been threatened.

56
6231593.9\0334186

--------------------------------------------------------------------------------



§10.11    Compliance Certificate.
A Compliance Certificate dated as of the date of the Closing Date demonstrating
compliance with each of the covenants calculated therein as of the most recent
fiscal quarter end for which Borrower has provided financial statements under
§6.4 adjusted in the best good faith estimate of Borrower dated as of the date
of the Closing Date shall have been delivered to Agent.
§10.12    Other Documents.
Agent shall have received executed copies of all other material agreements as
Agent may have reasonably requested.
§10.13    Reserved.
§10.14    No Litigation.
Agent shall have received satisfactory evidence that there are no actions,
suits, investigations or proceedings pending or threatened, in any court or
before any arbitrator or other Governmental Authority that purports to adversely
affect Borrower or any other Loan Party, or any transaction contemplated hereby,
that could reasonably be expected to have a Material Adverse Effect.


§10.15    Other.
Agent shall have reviewed such other documents, instruments, certificates,
opinions, assurances, consents and approvals as Agent or Agent’s Special Counsel
may reasonably have requested.
§11.    CONDITIONS TO ALL BORROWINGS
The obligations of Lenders to make any Loan, whether on or after the Closing
Date, shall also be subject to the satisfaction of the following conditions
precedent:
§11.1    Representations True; No Default.
Each of the representations and warranties made by Borrower and each other Loan
Party contained in this Agreement, the other Loan Documents or in any document
or instrument delivered pursuant to or in connection with this Agreement shall
be true in all material respects both as of the date as of which they were made
and shall also be true in all material respects as of the time of the making of
such Loan, with the same effect as if made at and as of that time, except to the
extent of changes resulting from transactions permitted by the Loan Documents
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date), and no Default or Event
of Default shall have occurred and be continuing, or shall result from the
making of such Loan.

57
6231593.9\0334186

--------------------------------------------------------------------------------



§11.2    No Legal Impediment.
No change shall have occurred in any law or regulations thereunder or
interpretations thereof that in the reasonable opinion of any Lender would make
it illegal for such Lender to make such Loan.
§11.3    Borrowing Documents.
Agent shall have received a fully completed Loan Request for such Loan and the
other documents and information as required by §2.5.
§11.4    Security Documents.
In the case of any Loan being made to fund the purchase of an Eligible
Investment, the Security Documents related to the Eligible Asset or Eligible
Mortgage, as applicable, shall have been delivered to Agent at Borrower’s
expense, granting Agent a first-priority Lien on the Eligible Asset or Eligible
Mortgage, as applicable, subject only to Permitted Liens, together with the
other documents required pursuant to §5.1(a) with respect thereto. Borrower
shall have paid any mortgage, recording, intangible, documentary stamp or other
similar taxes or charges which Agent reasonable determines to be payable as a
result of such Loan or the recording of such Security Documents to any state or
any county or municipality thereof in which the Eligible Asset is located, if
applicable. Agent shall have received and reviewed certificates issued by the
appropriate Governmental Authority or third party indicating that such Eligible
Asset or the real property subject to such Eligible Mortgage, as applicable, is
not designated as a “flood hazard area”.
§12.    EVENTS OF DEFAULT; ACCELERATION; ETC.
§12.1    Events of Default and Acceleration.
If any of the following events (“Events of Default” or, if the giving of notice
or the lapse of time or both is required, then, prior to such notice or lapse of
time, “Defaults”) shall occur:
(a)    Borrower shall fail to pay any principal of the Loans when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(b)    Borrower shall fail to pay any interest on the Loans or any other sums
due hereunder or under any of the other Loan Documents when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment, and such
failure shall continue for ten (10) days (provided that such grace period will
not apply to interest due upon the maturity of the Obligations);
(c)    Borrower or any other Loan Party shall fail to comply with any covenant
contained in §7.4, §7.9, §8 or §9;
(d)    Borrower or any other Loan Party shall fail to perform any other term,
covenant or agreement contained herein or in any of the other Loan Documents
(other than those

58
6231593.9\0334186

--------------------------------------------------------------------------------



specified in the other subclauses of this §12); and such failure shall continue
for thirty (30) days after written notice thereof shall have been given to
Borrower by Agent;
(e)    Any representation or warranty made by any Loan Party in this Agreement
or in any other Loan Document to which it is a party, or in any report,
certificate, financial statement, request for a Loan, or in any other document
or instrument delivered pursuant to or in connection with this Agreement, any
advance of a Loan, or any of the other Loan Documents shall prove to have been
false or misleading in any material respect upon the date when made or deemed to
have been made or repeated;
(f)    Any Loan Party shall fail to pay at maturity or otherwise when due, or
within any applicable period of grace, any obligation for borrowed money or
credit received or other Indebtedness having an aggregate principal amount
outstanding of at least $100,000, or fail to observe or perform any material
term, covenant or agreement contained in any agreement by which it is bound,
evidencing or securing any such borrowed money or credit received or other
Indebtedness for such period of time as would permit (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof;
(g)    Any Loan Party (1) shall make an assignment for the benefit of creditors,
or admit in writing its general inability to pay or generally fail to pay its
debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator or receiver of any Loan
Party or of any substantial part of the assets of any thereof, including,
without limitation, any Eligible Investment, (2) shall commence any case or
other proceeding relating to any Loan Party under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, now or hereafter in effect, or
(3) shall take any action to authorize or in furtherance of any of the
foregoing;
(h)    A petition or application shall be filed for the appointment of a trustee
or other custodian, liquidator or receiver of any Loan Party, or any substantial
part of the assets of any thereof, including, without limitation, any Eligible
Investment, or a case or other proceeding shall be commenced against Borrower
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, and such Loan Party shall indicate its approval thereof,
consent thereto or acquiescence therein or such petition, application, case or
proceeding shall not have been dismissed within ninety (90) days following the
filing or commencement thereof;
(i)    A decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating any Loan Party bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of any Loan Party in an involuntary case under
federal bankruptcy laws as now or hereafter constituted;
(j)    There shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty (60) days, whether or not consecutive, any final judgment
against any Loan Party, that, with other outstanding final judgments,
undischarged, against the Loan Parties exceeds in the aggregate $5,000,000 (to
the extent not paid or covered by insurance);

59
6231593.9\0334186

--------------------------------------------------------------------------------



(k)    If any of the Loan Documents shall be canceled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or with the
express prior written agreement, consent or approval of Lenders, or any action
at law, suit in equity or other legal proceeding to cancel, revoke or rescind
any of the Loan Documents shall be commenced by or on behalf of any Loan Party
or any of their respective stockholders, partners, members or beneficiaries, or
any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination that, or issue a judgment,
order, decree or ruling to the effect that, any one or more of the Loan
Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;
(l)    Any dissolution, termination, partial or complete liquidation, merger or
consolidation of any Loan Party, or any sale, transfer or other disposition of
the assets of any Loan Party, other than as permitted under the terms of this
Agreement or the other Loan Documents;
(m)    Any Loan Party shall be indicted for a federal crime, a punishment for
which could include the forfeiture of any assets of Borrower included in the
Collateral;
(n)    With respect to any Guaranteed Pension Plan, an ERISA Reportable Event
shall have occurred that reasonably could be expected to result in liability of
any Loan Party to the PBGC or such Guaranteed Pension Plan in an aggregate
amount exceeding $1,000,000 and such event in the circumstances occurring
reasonably could constitute grounds for the termination of such Guaranteed
Pension Plan by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Guaranteed Pension Plan; or a
trustee shall have been appointed by the United States District Court to
administer such Guaranteed Pension Plan; or the PBGC shall have instituted
proceedings to terminate such Guaranteed Pension Plan;
(o)    A Change of Control shall occur without the prior written approval of all
of Lenders (which consent may be withheld by Lenders in their sole and absolute
discretion);
(p)    Any Event of Default, as defined in any of the other Loan Documents,
shall occur;
(q)    Any amendment to or termination of a financing statement naming any Loan
Party as debtor and Agent as secured party relating to the Collateral, or any
correction statement with respect thereto, is filed in any jurisdiction by, or
caused by, or at the instance of any Loan Party without the prior written
consent of Agent (except to the extent of a release of Collateral permitted by
this Agreement); or any amendment to or termination of a financing statement
naming any Loan Party as debtor and Agent as secured party, or any correction
statement with respect thereto, is filed in any jurisdiction by any party other
than Agent or Agent’s counsel (or by Borrower at Agent’s direction) without the
prior written consent of Agent and Borrower fails to use its best efforts to
cause the effect of such filing to be completely nullified to the reasonable
satisfaction of Agent within ten (10) days after notice to Borrower thereof; or
(r)    An event of default shall occur under any Eligible Lease or Eligible
Mortgage;
then, and in any such event, Agent may, and upon the request of the Required
Lenders shall, by notice in writing to Borrower declare all amounts owing with
respect to this Agreement, the Notes

60
6231593.9\0334186

--------------------------------------------------------------------------------



and the other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by Borrower; provided that
in the event of any Event of Default specified in §12.1(g), §12.1(h) or
§12.1(i), all such amounts shall become immediately due and payable
automatically and without any requirement of notice from any of Lenders or
Agent.
§12.2    Limitation of Cure Periods.
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, any reference in this Agreement or any other Loan Document to “the
continuance of a default” or “the continuance of an Event of Default” or any
similar phrase shall not create or be deemed to create any right on the part of
Borrower, any other Loan Party, or any other Person to cure any default
following the expiration of any applicable grace or notice and cure period.
§12.3    [RESERVED].
§12.4    Remedies.
(a)    In case any one or more of the Events of Default shall have occurred and
be continuing, and whether or not Lenders shall have accelerated the maturity of
the Loans and other Obligations pursuant to §12.1, Agent on behalf of Lenders
may, and upon direction of the Required Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes or any of the
other Loan Documents by suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Agreement and the other Loan Documents or any instrument
pursuant to which the Obligations are evidenced, including to the full extent
permitted by applicable law the obtaining of the ex parte appointment of a
receiver, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right. No remedy herein conferred upon Agent or the holder of any Note
is intended to be exclusive of any other remedy and each and every remedy shall
be cumulative and shall be in addition to every other remedy given hereunder or
now or hereafter existing at law or in equity or by statute or any other
provision of law. In the event that all or any portion of the Obligations is
collected by or through an attorney-at-law, Borrower shall pay all costs of
collection including, but not limited to, reasonable attorney’s fees.
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of Lenders, Lenders acknowledge and agree
that only Agent may exercise any remedies arising by reason of a Default or
Event of Default, including without limitation, bringing any suit for collection
of any Note.
§12.5    Distribution of Collateral Proceeds.
In the event that, following the occurrence or during the continuance of any
Event of Default, any monies are received in connection with the enforcement of
any of the Loan Documents, or otherwise with respect to the realization upon any
of the assets of any Loan Party or any other Person liable with respect to the
Obligations (including the Collateral), such monies shall be distributed for
application as follows:

61
6231593.9\0334186

--------------------------------------------------------------------------------



(a)    First, to the payment of, or (as the case may be) the reimbursement of,
Agent for or in respect of all reasonable costs, expenses, disbursements and
losses which shall have been incurred or sustained by Agent to protect or
preserve the Collateral or in connection with the collection of such monies by
Agent, for the exercise, protection or enforcement by Agent of all or any of the
rights, remedies, powers and privileges of Agent under this Agreement or any of
the other Loan Documents or in respect of the Collateral or in support of any
provision of adequate indemnity to Agent against any taxes or liens which by law
shall have, or may have, priority over the rights of Agent to such monies;
(b)    Second, to all other Obligations in the following order: (i) first to the
payment of any fees or charges outstanding hereunder or under the other Loan
Documents (excluding any Hedge Agreements), (ii) next to any accrued and
outstanding Default Rate interest, (iii) next to any accrued and outstanding
interest on the Loans, (iv) next to any Outstanding principal on the Loans, and
(vii) last to any remaining Obligations (including with respect to any Hedge
Agreement) in such order as the Required Lenders may determine; provided,
however, that (A) in the event that any Lender shall have wrongfully failed or
refused to make an advance under §2.5 or §2.6 and such failure or refusal shall
be continuing, advances made by other Lenders during the pendency of such
failure or refusal shall be entitled to be repaid as to principal and accrued
interest in priority to the other Obligations described in this §12.5(b), (B)
Obligations owing to Lenders such as interest, principal, fees and expenses,
shall be made among such Lenders pro rata in accordance with their Commitment
Percentages, and (C) amounts received from any Guarantor that is not a Qualified
ECP Guarantor, or from proceeds of any Collateral provided by any Guarantor that
is not a Qualified ECP Guarantor, shall not be applied to Excluded Swap
Obligations; and provided, further, that the Required Lenders may in their
discretion make proper allowance to take into account any Obligations not then
due and payable; and
(c)    Third, the excess, if any, shall be returned to Borrower or to such other
Persons as are entitled thereto.
§13.    SETOFF
Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch of where such deposits
are held) or other sums credited by or due from Agent or any of Lenders to any
of the Loan Parties and any securities or other property of the Loan Parties in
the possession of Agent or any Lender may be applied to or set off against the
payment of Obligations and any and all other liabilities, direct, or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
of the Loan Parties, to such Lender. Upon the occurrence and during the
continuance of an Event Default, any Lender, including Agent, may, but shall not
be obligated to freeze withdrawals from any account of the Loan Parties held by
such Lender. Each Lender agrees with each other Lender that if such Lender shall
receive from the Loan Party or Loan Parties, whether by voluntary payment,
exercise of the right of setoff, or otherwise, and shall retain and apply to the
payment of the Note or Notes held by such Lender any amount in excess of its
ratable portion of the payments received by all of Lenders with respect to the
Notes held by all of Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims,

62
6231593.9\0334186

--------------------------------------------------------------------------------



subrogation or otherwise as shall result in each Lender receiving in respect of
the Notes held by it its proportionate payment as contemplated by this
Agreement; provided that if all or any part of such excess payment is thereafter
recovered from such Lender, such disposition and arrangements shall be rescinded
and the amount restored to the extent of such recovery, but without interest.
§14.    THE AGENT
§14.1    Authorization.
Each of the Lenders hereby irrevocably appoints KeyBank to act on its behalf as
Agent hereunder and under the other Loan Documents and authorizes Agent to take
such actions on its behalf and to exercise such powers as are delegated to Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incident thereto, provided that no duties or responsibilities not
expressly assumed herein or therein shall be implied to have been assumed by
Agent. The obligations of Agent hereunder are primarily administrative in
nature, and nothing contained in this Agreement or any of the other Loan
Documents shall be construed to constitute Agent as a trustee or fiduciary for
any Lender or to create any agency or fiduciary relationship. Agent shall act as
the contractual representative of Lenders hereunder, and notwithstanding the use
of the term “Agent”, it is understood and agreed that Agent shall not have any
fiduciary duties or responsibilities to any Lender by reason of this Agreement
or any other Loan Document and is acting as an independent contractor, the
duties and responsibilities of which are limited to those expressly set forth in
this Agreement and the other Loan Documents. Borrower and any other Person shall
be entitled to conclusively rely on a statement from Agent that it has the
authority to act for and bind Lenders pursuant to this Agreement and the other
Loan Documents.
§14.2    Employees and Agents.
Agent may exercise its rights and powers and execute any and all of its duties
hereunder or under any other Loan Document by or through employees or agents and
shall be entitled to take, and to rely on, advice of counsel concerning all
matters pertaining to its rights and duties under this Agreement and the other
Loan Documents. Agent and any such agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Section shall apply to any such
agent and to the Related Parties of Agent and any such agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent. Agent may utilize
the services of such Persons as Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by Borrower.
§14.3    No Liability.
Neither Agent nor any of its shareholders, directors, officers or employees nor
any other Person assisting them in their duties nor any agent, or employee
thereof, shall be liable to Lenders for any waiver, consent or approval given or
any action taken, or omitted to be taken, in good faith by it or them hereunder
or under any of the other Loan Documents, or in connection herewith or
therewith, or be responsible for the consequences of any oversight or error of
judgment whatsoever, except that Agent or such other Person, as the case may be,
shall be liable for losses due to its willful misconduct or gross negligence.
Agent shall be entitled to rely upon, and shall not incur any liability

63
6231593.9\0334186

--------------------------------------------------------------------------------



for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) reasonably believed
by it to be genuine and to have been signed, sent or otherwise authenticated by
the proper Person. Agent also may rely upon any statement made to it orally or
by telephone and reasonably believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, Agent may presume that
such condition is satisfactory to such Lender unless Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. Agent
may consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
§14.4    No Representations.
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of Lenders as shall be expressly provided for herein or in the other
Loan Documents), provided that Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity.
Agent shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of Lenders as shall be necessary, or as Agent shall believe in good
faith shall be necessary, under the circumstances as provided in §27 and §12.4)
or (ii) in the absence of its own gross negligence or willful misconduct. Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to Agent by any Loan Party or any Lender.
Agent shall not be responsible for the execution or validity or enforceability
of this Agreement, the Notes, any of the other Loan Documents or any instrument
at any time constituting, or intended to constitute, collateral security for the
Notes, or for the value of any such collateral security or for the validity,
enforceability or collectability of any such amounts owing with respect to the
Notes, or for any recitals or statements, warranties or representations made
herein, or any

64
6231593.9\0334186

--------------------------------------------------------------------------------



agreement, instrument or certificate delivered in connection therewith or in any
of the other Loan Documents or in any certificate or instrument hereafter
furnished to it by or on behalf of Borrower or any other Loan Party, or be bound
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements herein or in any other of the Loan
Documents.
Agent shall not be bound to ascertain whether any notice, consent, waiver or
request delivered to it by Borrower, any other Loan Party or any holder of any
of the Notes shall have been duly authorized or is true, accurate and complete.
Agent has not made nor does it now make any representations or warranties,
express or implied, nor does it assume any liability to Lenders, with respect to
the creditworthiness or financial condition of Borrower or any other Loan Party
or the value of the Collateral or any other assets of such Persons.
Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender or any of their Related Parties, and based upon such
information and documents as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender or any of their Related Parties, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.
§14.5    Payments.
(a)    A payment by any Loan Party to Agent hereunder or under any of the other
Loan Documents for the account of any Lender shall constitute a payment to such
Lender. Agent agrees to distribute to each Lender not later than one
(1) Business Day after Agent’s receipt of good funds, determined in accordance
with Agent’s customary practices, such Lender’s pro rata share of payments
received by Agent for the account of Lenders except as otherwise expressly
provided herein or in any of the other Loan Documents.
(b)    If in the opinion of Agent the distribution of any amount received by it
in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making distribution
until its right to make distribution shall have been adjudicated by a court of
competent jurisdiction. If a court of competent jurisdiction shall adjudge that
any amount received and distributed by Agent is to be repaid, each Person to
whom any such distribution shall have been made shall either repay to Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.
(c)    No Defaulting Lender shall be entitled to receive any fees otherwise due
such Lender for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender). If Borrower and
Agent agree in writing that a Lender is no longer a Defaulting Lender, Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders or take such other actions as

65
6231593.9\0334186

--------------------------------------------------------------------------------



Agent may determine to be necessary to cause the Loans to be held pro rata by
the Lenders in accordance with the Commitments, whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
§14.6    Holders of Notes.
Subject to the terms of §18, Agent may deem and treat the payee of any Note as
the absolute owner or purchaser thereof for all purposes hereof until it shall
have been furnished in writing with a different name by such payee or by a
subsequent holder, assignee or transferee.
§14.7    Indemnity.
Lenders ratably agree hereby to indemnify and hold harmless Agent from and
against any and all claims, actions and suits (whether groundless or otherwise),
losses, damages, costs, expenses (to the extent of any losses, damages, costs
and expenses for which Agent has not been reimbursed by Borrower as required by
§15 or §16), and liabilities of every nature and character arising out of or
related to this Agreement, the Notes or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or Agent’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by Agent’s willful misconduct or gross negligence.
§14.8    Agent as Lender.
In its individual capacity, KeyBank shall have the same obligations and the same
rights, powers and privileges in respect to its Commitment and the Loans made by
it, and as the holder of any of the Notes as it would have were it not also
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Agent hereunder in its individual capacity. Such Person and its Affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
Borrower, any other Loan Party or other Affiliate thereof as if such Person were
not Agent hereunder and without any duty to account therefor to Lenders.
§14.9    Resignation.
Agent may resign at any time by giving thirty (30) calendar days’ prior written
notice thereof to Lenders and Borrower. Upon any such resignation, the Required
Lenders, subject to the terms of §18.1, shall have the right to appoint as a
successor Agent any Lender or any other bank whose senior debt obligations are
rated not less than “A” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $500,000,000. Any
such resignation shall be effective upon appointment and acceptance of a
successor agent selected by the Required Lenders. If no successor Agent shall
have been so appointed and shall have accepted such appointment within thirty
(30) days after the retiring Agent’s giving of notice of resignation, then

66
6231593.9\0334186

--------------------------------------------------------------------------------



the retiring Agent may, on behalf of Lenders, appoint a successor Agent, which
shall be a bank whose debt obligations are rated not less than “A” or its
equivalent by Moody’s or not less than “A” or its equivalent by S&P Corporation
and which has a net worth of not less than $500,000,000, provided that if Agent
shall notify Borrower and Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by Agent on behalf of Lenders
under any of the Loan Documents, the retiring Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed) and (2)
all payments, communications and determinations provided to be made by, to or
through Agent shall instead be made by or to each Lender directly, until such
time as the Required Lenders appoint a successor Agent as provided for above in
this paragraph. Unless a Default or Event of Default shall have occurred and be
continuing, such successor Agent shall be reasonably acceptable to Borrower.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder as Agent.
The fees payable by Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrower and such
successor. After any retiring Agent’s resignation, the provisions of this
Agreement and the other Loan Documents shall continue in effect for the benefit
of such retiring Agent, its agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by it while it was acting as
Agent.
§14.10    Duties in the Case of Enforcement.
In case one or more Events of Default have occurred and shall be continuing, and
whether or not acceleration of the Obligations shall have occurred, Agent may
and shall, if (a) so requested by the Required Lenders and (b) Lenders have
provided to Agent such additional indemnities and assurances against expenses
and liabilities as Agent may reasonably request, proceed to enforce the
provisions of the Security Documents authorizing the sale or other disposition
of all or any part of the Collateral and exercise all or any other legal and
equitable and other rights or remedies as it may have. The Required Lenders may
direct Agent in writing as to the method and the extent of any such exercise,
Lenders hereby agreeing to indemnify and hold Agent harmless from all
liabilities incurred in respect of all actions taken or omitted in accordance
with such directions, provided that Agent need not comply with any such
direction to the extent that Agent reasonably believes Agent’s compliance with
such direction to be unlawful or commercially unreasonable in any applicable
jurisdiction.
§14.11    Request for Agent Action.
Agent and Lenders acknowledge that in the ordinary course of business of the
Loan Parties, (a) the Loan Parties may enter into leases covering the Eligible
Asset that may require the execution of a subordination, attornment and
non-disturbance agreement, (b) the Eligible Asset may be subject to a
condemnation or other taking, (c) the Loan Parties may desire to enter into
easements or other agreements affecting the Eligible Asset, dedicate roads or
utilities, or take other actions or enter into other agreements in the ordinary
course of business which similarly require the consent, approval or agreement of
Agent. In connection with the foregoing, Lenders hereby expressly authorize
Agent

67
6231593.9\0334186

--------------------------------------------------------------------------------



to (a) execute and deliver with the Loan Parties and any tenant, subordination,
attornment and non-disturbance agreements with respect to any lease upon such
terms as Agent in its good faith reasonable judgment determines are appropriate
(Agent in the exercise of its good faith reasonable judgment may agree to allow
some or all of the casualty, condemnation, restoration or other provisions of
the applicable lease to control over the applicable provisions of the Loan
Documents), (b) execute releases of Liens of Eligible Asset in connection with
dispositions permitted in this Agreement or in connection with any condemnation
or other taking, (c) execute consents or subordinations in form and substance
reasonably satisfactory to Agent in connection with any easements, agreements,
plats, dedications or similar matters affecting the Eligible Asset, or
(d) execute consents, approvals, or other agreements in form and substance
reasonably satisfactory to Agent in connection with such other actions or
agreements as may be desirable by Agent or any tenant necessary in the ordinary
course of the Loan Parties’ respective businesses.
§14.12    Removal of Agent.
The Required Lenders may remove Agent from its capacity as agent in the event of
Agent’s willful misconduct or gross negligence. Such removal shall be effective
upon appointment and acceptance of a successor agent selected by the Required
Lenders. Any successor Agent must satisfy the conditions set forth in §14.9.
Upon the acceptance of any appointment as agent hereunder by a successor agent,
such successor agent shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the removed Agent, and the removed
Agent shall be discharged from all further duties and obligations as Agent under
this Agreement and the Loan Documents (subject to Agent’s right to be
indemnified as provided in the Loan Documents); provided that Agent shall remain
liable to the extent provided herein or in the Loan Documents for its acts or
omissions occurring prior to such removal or resignation.
§14.13    Bankruptcy.
In the event a bankruptcy or other insolvency proceeding is commenced by or
against Borrower or any other Loan Party, Agent shall have the sole and
exclusive right and duty to file and pursue a joint proof of claim on behalf of
all Lenders. Each Lender irrevocably waives its right to file or pursue a
separate proof of claim in any such proceedings.
§15.    EXPENSES
Borrower agrees to pay (a) the reasonable and documented costs of producing and
reproducing this Agreement, the other Loan Documents and the other agreements
and instruments mentioned herein, (b) any taxes (including any interest and
penalties in respect thereto) payable by Agent or any of Lenders, including any
recording, mortgage, documentary or intangibles taxes in connection with the
Mortgages and other Loan Documents, or other taxes payable on or with respect to
the transactions contemplated by this Agreement (other than Excluded Taxes,
except that Agent and Lenders shall be entitled to indemnification for any and
all amounts paid by them in respect of taxes based on income or other taxes
assessed by any State in which Eligible Asset or other Collateral is located,
such indemnification to be limited to taxes due solely on account of the
granting of Collateral under the Security Documents, including any such taxes
payable by Agent or any of Lenders after the Closing Date (Borrower hereby
agreeing to indemnify Agent and each Lender with

68
6231593.9\0334186

--------------------------------------------------------------------------------



respect thereto), (c) all appraisal fees, engineer’s fees, charges of Agent for
commercial finance exams and engineering and environmental reviews and the
reasonable and documented fees, expenses and disbursements of Agent, Agent’s
Special Counsel and any other counsel to Agent, counsel for KeyBank and any
local counsel to Agent incurred in connection with the performance of due
diligence and the preparation, negotiation, administration, or interpretation of
the Loan Documents and other instruments mentioned herein, the addition and
release of Collateral, each closing hereunder, and amendments, modifications,
approvals, consents, waivers or Collateral releases hereto or hereunder, (d) the
reasonable fees, expenses and disbursements of Agent incurred by Agent in
connection with the performance of due diligence, underwriting analysis, credit
reviews and the preparation, negotiation, administration, syndication or
interpretation of the Loan Documents and other instruments mentioned herein,
credit and collateral evaluations, the release, addition or substitution of
additional Collateral, (e) all reasonable and documented out-of-pocket expenses
(including reasonable attorneys’ fees and costs, which attorneys may be
employees of any Lender or Agent and the fees and costs of appraisers,
engineers, investment bankers or other experts retained by any Lender or Agent)
incurred by any Lender or Agent in connection with (i) the enforcement of or
preservation of rights under any of the Loan Documents against Borrower or other
Loan Parties or the administration thereof after the occurrence of a Default or
Event of Default (including, without limitation, the cost of all title
examinations and title reports, Lien searches and related costs and expenses in
order specifically to identify the Eligible Assets and the state of Borrower’s
title thereto), (ii) the sale of, collection from or other realization upon any
of the Collateral, and (iii) the failure of Borrower or the other Loan Parties
to perform or observe any provision of the Loan Documents, and (f) all
reasonable fees, expenses and disbursements of Agent incurred in connection with
Uniform Commercial Code searches, Uniform Commercial Code filings or Mortgage
recordings and, after the occurrence and during the continuance of an Event of
Default, title rundowns and title searches. The covenants of this §15 shall
survive payment or satisfaction of payment of amounts owing with respect to the
Notes.
§16.    INDEMNIFICATION
Borrower agrees to indemnify and hold harmless Agent and Lenders and each
director, officer, employee, agent and Person who controls Agent or any Lender
(each such Person being called an “Indemnitee”) from and against any and all
claims, actions and suits, whether groundless or otherwise, and from and against
any and all liabilities, losses, damages and expenses of every nature and
character arising out of or relating to this Agreement or any of the other Loan
Documents or the transactions contemplated hereby and thereby including, without
limitation, (a) any leasing fees and any brokerage, finders or similar fees
asserted against any Indemnitee based upon any agreement, arrangement or action
made or taken, or alleged to have been made or taken, by the Loan Parties, (b)
any condition, use, operation or occupancy of a Eligible Asset or other
Collateral other than with respect to matters relating to such Eligible Asset
and/or the Collateral first occurring after Agent or its nominee acquires title
to such Eligible Asset by the exercise of its foreclosure remedies or transfer
in lieu of foreclosure, (c) any actual or proposed use by Borrower of the
proceeds of any of the Loans, (d) any actual or alleged infringement of any
patent, copyright, trademark, service mark or similar right of any of the Loan
Parties comprised in the Collateral, (e) entering into or performing this
Agreement or any of the other Loan Documents, (f) any actual or alleged
violation of any law, ordinance, code, order, rule, regulation, approval,
consent, permit or license relating to a Eligible Asset or the other Collateral,
or (g) with respect to each Loan Party and its assets, including, without

69
6231593.9\0334186

--------------------------------------------------------------------------------



limitation, the Eligible Assets, the violation of any Environmental Law, the
Release or threatened Release of any Hazardous Substances or any action, suit,
proceeding or investigation brought or threatened with respect to any Hazardous
Substances (including, but not limited to claims with respect to wrongful death,
personal injury or damage to property), other than with respect to matters
relating to such Eligible Asset and/or the Collateral first occurring after
Agent or its nominee acquires title to such Eligible Asset by the exercise of
its foreclosure remedies or transfer in lieu of foreclosure, in each case
including, without limitation, the reasonable fees and disbursements of counsel
and allocated costs of internal counsel incurred in connection with any such
investigation, litigation or other proceeding; provided, however, such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee, (y) result
from a claim brought by Borrower against any Indemnitee for bad faith breach of
such Indemnitee’s obligations under this Agreement or the other Loan Documents,
if the Borrower has obtained a final and nonappealable judgment in its favor on
such claims as determined by a court of competent jurisdiction or (z) result
from violation by any Indemnitee of any such Indemnitee’s internal policies or
from a violation of laws, rules or regulations applicable to such Indemnitee’s
operations. In litigation, or the preparation therefor, the Indemnitees shall be
entitled to select a single law firm as their own counsel and, in addition to
the foregoing indemnity, Borrower agrees to pay promptly all court costs and
other expenses of litigation incurred by the Indemnitees, including the
reasonable fees and expenses of such counsel. If, and to the extent that the
obligations of Borrower under this §16 are unenforceable for any reason,
Borrower hereby agrees to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law.
There shall be specifically excluded from the foregoing indemnification any
claims, actions, suits, liabilities, losses, damages and expenses arising from
disputes among Lenders with respect to the Loans or the Loan Documents. In the
event that any such claims, actions, suits, liabilities, losses, damages and
expenses involve both a dispute among Lenders and other matters covered by this
indemnification provision, Agent shall make a reasonable good faith allocation
of all losses, damages and expenses incurred between Lenders’ dispute and the
other matters covered by this indemnification provision, which allocation by
Agent shall, absent manifest error, be final and binding upon the parties
hereto. All amounts payable by Borrower pursuant to this Section shall
constitute Obligations until paid in full by Borrower. The provisions of this
§16 shall survive the repayment of the Loans and the termination of the
obligations of Lenders hereunder.
§17.    SURVIVAL OF COVENANTS, ETC
All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of Borrower or the other Loan Parties, as applicable,
pursuant hereto or thereto shall be deemed to have been relied upon by Lenders
and Agent, notwithstanding any investigation heretofore or hereafter made by any
of them, and shall survive the making by Lenders of any of the Loans, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Agreement or the Notes or any of the other Loan Documents remains
outstanding or any Lender has any obligation to make any Loans. The
indemnification obligations of Borrower provided herein and the other Loan
Documents shall survive the full repayment of amounts due and the termination of
the obligations of Lenders hereunder and thereunder to the extent provided
herein and therein.

70
6231593.9\0334186

--------------------------------------------------------------------------------



All statements contained in any certificate or other paper delivered to any
Lender or Agent at any time by or on behalf of any of the Loan Parties pursuant
hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties as to the matters contained in such
certificate or other paper by any of the Loan Parties hereunder.
§18.    ASSIGNMENT AND PARTICIPATION
§18.1    Conditions to Assignment by Lenders.
(a)    Each Lender shall have the right to assign, transfer, sell, negotiate,
pledge or otherwise hypothecate this Agreement and any of its rights and
security hereunder and under the other Loan Documents to any other Eligible
Assignee with the prior written consent of Agent and with the prior written
consent of Borrower, which consents by Agent and Borrower shall not be
unreasonably withheld, conditioned or delayed (provided that no consent of
Borrower shall be required if the Eligible Assignee is also a Lender or an
Affiliate thereof or if an Event of Default then exists) and no consent of Agent
shall be required if the Eligible Assignee is also a Lender or an Affiliate
thereof; provided, however, that (i) the parties to each such assignment shall
execute and deliver to Agent, for its approval and acceptance, an Assignment and
Assumption Agreement in the form of Exhibit C attached hereto and made a part
hereof (an “Assignment and Assumption Agreement”), (ii) each such assignment
shall be of a constant, and not a varying, percentage of the assigning Lender’s
rights and obligations under this Agreement, (iii) if the potential assignee is
not already a Lender hereunder, at least ten (10) days prior to the settlement
date of the assignment, the potential assignee shall deliver to Agent the fully
completed Patriot Act and OFAC forms attached as Exhibit F attached hereto and
made a part hereof and such other information as Agent shall require to
successfully complete Agent’s Patriot Act Customer Identification Process and
OFAC Review Process, (iv) unless Agent and, so long as no Event of Default
exists, Borrower otherwise consent, the aggregate amount of the total Commitment
of the assigning Lender being assigned pursuant to each such assignment shall in
no event be less than $2,000,000, (iv) Agent shall receive from the assigning
Lender a processing fee of $3,500, (vi) if the assignment is less than the
assigning Lender’s entire interest in the Loans, the assigning Lender must
retain at least a $2,000,000 Commitment. Upon such execution, delivery, approval
and acceptance, and upon the effective date specified in the applicable
Assignment and Assumption Agreement, (a) the Eligible Assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Assumption Agreement, have
the rights and obligations of a Lender hereunder and under the other Loan
Documents, and Borrower hereby agrees that all of the rights and remedies of
Lenders in connection with the interest so assigned shall be enforceable against
Borrower by an Eligible Assignee with the same force and effect and to the same
extent as the same would have been enforceable but for such assignment provided
that no assignment shall increase the Borrower's obligations under §4.4 or §4.9,
(b) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Assumption Agreement, relinquish its rights
and be released from its obligations hereunder and thereunder, and (c) Agent may
unilaterally amend Schedule 1.1 to reflect such assignment. For purposes of this
paragraph, in connection with any assignment or simultaneous, multiple
assignments by any Lender which is a fund to one or more of its Related Funds:
(1) compliance with the minimum amounts for assigned Commitments and Loans, and
for retained Commitments and Loans as hereinabove provided shall be determined
in the aggregate for

71
6231593.9\0334186

--------------------------------------------------------------------------------



such assigning fund and any of its Related Funds that are or are to become
Lenders as part of any assignment transaction or simultaneous, multiple
assignment transactions; (2) after giving effect to such assignment or
assignments, no such assignor or assignee fund in connection with a partial
assignment of the assigning fund’s Commitment shall hold a Commitment of less
than $2,000,000, and (3) only one processing fee shall be payable to Agent in
connection with simultaneous, multiple assignment transactions.
(b)    By executing and delivering an Assignment and Assumption Agreement, the
assigning Lender thereunder and the Eligible Assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) except as
provided in such Assignment and Assumption Agreement, such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
this Agreement or any other Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document or any other instrument or document furnished in connection
therewith; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any Loan
Party or the performance or observance by any Loan Party of any of its
obligations under any Loan Document or any other instrument or document
furnished in connection therewith; (iii) such Eligible Assignee confirms that it
has received a copy of this Agreement together with such financial statements,
Loan Documents and other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into the Assignment and
Assumption Agreement and to become a Lender hereunder; (iv) such Eligible
Assignee will, independently and without reliance upon Agent, the assigning
Lender or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such Eligible Assignee
appoints and authorizes Agent to take such action as Agent on its behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to Agent by the terms hereof and thereof, together with such powers as
are reasonably incidental thereto; (vi) such Eligible Assignee agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.
§18.2    Register.
Agent shall maintain a copy of each assignment delivered to it and a register or
similar list (the “Register”) for the recordation of the names and addresses of
Lenders and the Commitment Percentages, of, and principal amount of (and
interest on) the Loans owing to Lenders from time to time. The entries in the
Register shall be conclusive, in the absence of manifest error, and Borrower,
Agent and Lenders may treat each Person whose name is recorded in the Register
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by Borrower and Lenders at any reasonable time and from
time to time upon reasonable prior notice.
§18.3    New Notes.
Upon its receipt of an assignment executed by the parties to such assignment,
together with each Note (if any) subject to such assignment, Agent shall (a)
record the information contained therein in the Register, and (b) give prompt
notice thereof to Borrower and Lenders (other than the

72
6231593.9\0334186

--------------------------------------------------------------------------------



assigning Lender). Within five (5) Business Days after receipt of such notice,
Borrower, upon Lender’s request and at Lender’s expense, shall execute and
deliver to Agent, in exchange for each surrendered Note, a new Note, to the
order of such assignee in an amount equal to the amount assumed by such assignee
pursuant to such assignment and, if the assigning Lender has retained some
portion of its obligations hereunder, a new Note, to the order of the assigning
Lender in an amount equal to the amount retained by it hereunder. Such new Notes
shall provide that they are replacements for the surrendered Notes of the same
category, shall be in an aggregate principal amount equal to the aggregate
principal amount of the surrendered Notes, shall be dated the effective date of
such assignment and shall otherwise be in substantially the form of the assigned
Notes. The surrendered Notes shall be canceled and returned to Borrower.
§18.4    Participations.
Each Lender may sell participations to one or more banks or other entities in
all or a portion of such Lender’s rights and obligations under this Agreement
and the other Loan Documents; provided that (a) any such sale or participation
shall not affect the rights and duties of the selling Lender hereunder to
Borrower, (b) such participation shall not entitle such participant to any
rights or privileges under this Agreement or the Loan Documents, including,
without limitation, the right to approve waivers, amendments or modifications,
(c) such participant shall have no direct rights against Borrower except the
rights granted to Lenders pursuant to §13, (d) such sale is effected in
accordance with all applicable laws, and (e) such participant shall satisfy the
criteria (other than minimum total assets) for being an Eligible Assignee. Any
Lender which sells a participation shall promptly notify Agent and Borrower of
such sale and the identity of the purchaser of the interest.
§18.5    Pledge by Lender.
Any Lender may at any time pledge all or any portion of its interest and rights
under this Agreement (including all or any portion of its Note) to secure
obligations of such Lender, including without limitation, (a) any pledge or
assignment to secure obligations to any of the twelve Federal Reserve Banks
organized under §4 of the Federal Reserve Act, 12 U.S.C. §341, to any Federal
Home Loan Bank or to any institution within the Farm Credit System, and (b) for
any Lender that is a fund, any pledge or assignment to any holders of
obligations owed, or securities issued, by such Lender including any trustee
for, or any other representative of, such holders. In addition, any Lender may,
with the consent of Agent (which may be granted or withheld in Agent’s sole
discretion) pledge all or any portion of its interests and rights under the
Agreement (including all or any portion of its Note or Notes) to a Person
approved by Agent. Notwithstanding anything to the contrary contained herein, no
pledge permitted pursuant to this Section or the enforcement thereof shall
release the pledgor Lender from its obligations hereunder or under any of the
other Loan Documents.
§18.6    No Assignment by Borrower.
Borrower shall not assign or transfer any of its rights or obligations under any
of the Loan Documents without the prior written consent of each of Lenders.

73
6231593.9\0334186

--------------------------------------------------------------------------------



§18.7    Cooperation; Disclosure.
Borrower and the other Loan Parties agree to promptly cooperate with any Lender
in connection with any proposed assignment or participation of all or any
portion of its Commitment. Borrower and the other Loan Parties agree that in
addition to disclosures made in accordance with standard lending practices any
Lender may disclose information obtained by such Lender pursuant to this
Agreement to assignees or participants and potential assignees or participants
hereunder, subject to the provisions of §18.10. Notwithstanding anything herein
to the contrary, Agent and each Lender may disclose to any and all Persons,
without limitation of any kind, any information with respect to the “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to Agent or any Lender relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this sentence shall only apply
to such portions of the document or similar item that relate to the tax
treatment or tax structure of the Loans and transactions contemplated hereby. In
order to facilitate assignments to Eligible Assignees and sales to Eligible
Assignees, Borrower shall execute such further documents, instruments or
agreements as Lenders may reasonably require. In addition, the Loan Parties
agree to cooperate fully with Lenders in the exercise of Lenders’ rights
pursuant to this Section, including providing such information and documentation
regarding the Loan Parties, their Subsidiaries as any Lender or any potential
Eligible Assignee or participant may reasonably request and, upon the reasonable
request of any such Lender, to meet with potential Eligible Assignees.
§18.8    Mandatory Assignment.
In the event (i) Borrower requests that certain amendments, modifications,
consents or waivers be made to or under this Agreement or any of the other Loan
Documents which request is approved by Agent or Required Lenders but is not
approved by one or more of Lenders (any such non-consenting Lender shall
hereafter be referred to as the “Non-Consenting Lender”), (ii) Borrower becomes
obligated to pay additional amounts to any Lender pursuant to §4.4 or §4.9, or
any Lender gives notice of the occurrence of any circumstances described in §4.7
or §4.9, and in each case, such Lender has declined or is unable to designate a
different lending office in accordance with §4.10, (iii) any Lender hereunder is
a Defaulting Lender (any such Lender described in the foregoing clauses (i),
(ii) or (iii) shall hereafter be referred to as an “Affected Lender”) then,
within thirty (30) days after Borrower’s receipt of notice of such disapproval
by such Non-Consenting Lender, or, in the case of clause (ii) or (iii) above at
any time after the occurrence of such event, Borrower shall have the right as to
such Affected Lender, to be exercised by delivery of written notice delivered to
Agent and the Affected Lender, to elect to cause the Affected Lender to transfer
its Loans and Commitments. Agent shall promptly notify the remaining Lenders
that each of such Lenders shall have the right, but not the obligation, to
acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages (not including the Commitment of the Affected Lender), of
the Affected Lender (or if any of such Lenders does not elect to purchase its
pro rata share, then to such remaining Lenders in such proportion as approved by
Agent). In the event that Lenders do not elect to acquire all of the Affected
Lender’s Loans and Commitment, then Agent shall use commercially reasonable
efforts to find a new Lender or Lenders to acquire such remaining Loans and
Commitment. Upon

74
6231593.9\0334186

--------------------------------------------------------------------------------



any such purchase of the Loans and Commitments of the Affected Lender, the
Affected Lender’s interests in the Obligations and its rights hereunder and
under the Loan Documents shall terminate at the date of purchase, and the
Affected Lender shall promptly execute and deliver any and all documents
reasonably requested by Agent to surrender and transfer such interest,
including, without limitation, an assignment and assumption agreement in the
form attached hereto as Exhibit C and such Affected Lender’s original Note. The
purchase price for the Affected Lender’s Commitment shall equal any and all
amounts outstanding and owed by Borrower to the Affected Lender, including
principal and all accrued and unpaid interest or fees, plus any applicable
prepayment fees which would be owed to such Affected Lender if the Loans were to
be repaid in full on the date of such purchase of the Affected Lender’s
Commitment. A Lender shall not be required to make any such transfer and
assignment if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling Borrower to require such transfer and
assignment cease to apply.
§18.9    Co-Agents.
Agent may designate any Lender to be a “Co-Agent”, an “Arranger” or similar
title, but such designation shall not confer on such Lender the rights or duties
of Agent. Any such “Co-Agent” or “Arranger” shall not have any additional rights
or obligations under the Loan Documents, except for those rights and
obligations, if any, as a Lender.
§18.10    Treatment of Certain Information; Confidentiality.
Each of Agent and Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or participant in, or, with Borrower’s consent, any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to Borrower and its obligations, (g)
with the consent of Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to Agent, any Lender, or any of their respective Affiliates on
a nonconfidential basis from a source other than Borrower.
For purposes of this Section, “Information” means all information received from
the Loan Parties or any of their Subsidiaries relating to the Loan Parties or
any of their Subsidiaries or any of their respective businesses, other than any
such information that is available to Agent or any Lender on a nonconfidential
basis prior to disclosure by the Loan Parties or any of their Subsidiaries. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be

75
6231593.9\0334186

--------------------------------------------------------------------------------



considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
§19.    NOTICES
Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telegraph, telecopy, telefax or telex, and, to
the extent permitted by §23, email addressed as follows:
If to Agent or any Lender, at the address set forth on the signature page for
Agent or such Lender, and in the case of each notice to Agent pursuant to §7.5,
with a copy to:
Agent’s Special Counsel:
Bryan Cave LLP
1201 West Peachtree Street, NW
14th Floor
Atlanta, Georgia 30309-3488
Facsimile: (404) 572-6999
Attention: F. Donald Nelms, Jr.


and
if to Borrower and the other Loan Parties:
CorEnergy Infrastructure Trust Inc.
4200 W. 115th Street
Suite 210
Leawood, KS 66211
Facsimile: (913) 387-2791
Attention: Rebecca Sandring


with a copy to:


Husch Blackwell LLP
4801 Main Street, Suite 1000
Kansas City, MO 64112
Facsimile: (816) 983-8080
Attention: Scott H. Thompson

76
6231593.9\0334186

--------------------------------------------------------------------------------



and to each other Lender which may hereafter become a party to this Agreement at
such address as may be designated by such Lender. Each Notice shall be effective
upon being personally delivered or upon being sent by overnight courier or upon
being deposited in the United States Mail as aforesaid. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, the Loan Parties, a Lender or
Agent shall have the right from time to time and at any time during the term of
this Agreement to change their respective addresses and each shall have the
right to specify as its address any other address within the United States of
America.
§20.    RELATIONSHIP
Neither Agent nor any Lender has any fiduciary relationship with or fiduciary
duty to the Loan Parties arising out of or in connection with the Agreement or
the other Loan Documents or the transactions contemplated hereunder and
thereunder, and the relationship between each Lender and Borrower is solely that
of a lender and borrower, and between each Lender and any Guarantor is solely
that of a lender and guarantor, and nothing contained herein or in any of the
other Loan Documents shall in any manner be construed as making the parties
hereto partners, or any other relationship other than lender and borrower, or
lender and guarantor (as the case may be). In addition, the Loan Parties agree
that notwithstanding any other relationship that KeyBank or any affiliate
thereof may have with Borrower or the other Loan Parties or their respective
Subsidiaries and Affiliates, in any proceeding relating to Borrower or the other
Loan Parties, under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution, liquidation or similar proceeding, the Loan
Parties will not challenge Lenders’ right to receive payment of the Obligations
as a creditor of Borrower or the other Loan Parties on the grounds of the
equitable subordination principles contained in §510 of the United States
Bankruptcy Code (11 U.S.C. §101 et G.), as from time to time amended, or any
similar provision under any applicable law. The covenants contained in this §20
are a material consideration and inducement to Lenders to enter into the
Agreement.
§21.    GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE
THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW
YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF SUCH STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF
LAW), AND ANY AND ALL MATTERS IN DISPUTE BETWEEN THE PARTIES TO THIS AGREEMENT
ARISING FROM OR RELATING TO THE SUBJECT MATTER HEREOF SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
EACH LOAN PARTY AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE

77
6231593.9\0334186

--------------------------------------------------------------------------------



NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON SUCH LOAN PARTY (IF ANY) BY MAIL AT THE ADDRESS SPECIFIED
IN §19. EACH LOAN PARTY HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS
BROUGHT IN AN INCONVENIENT COURT.
§22.    HEADINGS
The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.
§23.    COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
(a)    Counterparts; Integration; Effectiveness. This Agreement and any
amendment hereof may be executed in several counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute one instrument.
In proving this Agreement it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom enforcement is
sought. This Agreement and the other Loan Documents, any separate letter
agreements with respect to fees payable to Agent (including the Agreement
Regarding Fees) and any provisions of any commitment letter or similar letter
relating to the transactions contemplated by this Agreement that expressly
survive the Closing Date, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in §10, this Agreement shall become effective when it
shall have been executed by Agent and when Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(c)    Electronic Communication. Notices and other communications to Agent and
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Agent, provided that the foregoing shall not apply to notices to any
Lender pursuant to Article 4 if such Lender has notified Agent that it is
incapable of receiving notices under such Article by electronic communication.
Agent or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder

78
6231593.9\0334186

--------------------------------------------------------------------------------



by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
§24.    ENTIRE AGREEMENT, ETC.
The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby. Neither this Agreement nor any term hereof may
be changed, waived, discharged or terminated, except as provided in §27.
§25.    WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER, THE OTHER
LOAN PARTIES, AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS. EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, BORROWER AND THE
OTHER LOAN PARTIES EACH HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES
OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER AND EACH
OTHER LOAN PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
LENDER OR AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR
AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS AND (B) ACKNOWLEDGES THAT AGENT AND THE LENDERS HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES
BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25.
BORROWER AND EACH OTHER LOAN PARTY ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY
TO REVIEW THIS §25 WITH ITS LEGAL COUNSEL AND THAT EACH AGREES TO THE FOREGOING
AS ITS FREE, KNOWING AND VOLUNTARY ACT.
§26.    DEALINGS WITH THE BORROWER

79
6231593.9\0334186

--------------------------------------------------------------------------------



The Lenders and their affiliates may accept deposits from, extend credit to and
generally engage in any kind of banking, trust or other business with Borrower
and each of the other Loan Parties, or any of its Affiliates regardless of the
capacity of the Lender hereunder.
§27.    CONSENTS, AMENDMENTS, WAIVERS, ETC.
Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other Loan Document may be amended, and the performance
or observance by Borrower of any terms of this Agreement or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Required Lenders.
Notwithstanding the foregoing provisions of this Section:
(a)    none of the following may occur without the written consent of each
affected Lender:
(i)    a decrease in the rate of interest on the Notes;
(ii)    an increase in the amount of the Commitments of Lenders;
(iii)    a forgiveness, reduction or waiver of the principal of any unpaid Loan
or any interest thereon or fee payable under the Loan Documents (other than in
connection with the imposition or rescission of the Default Rate);
(iv)    a decrease in the amount of any fee payable to a Lender hereunder;
(v)    the release of Borrower, any guarantor or any of the Collateral except as
otherwise provided herein;
(vi)    a change to this §27;
(vii)    any postponement of any date fixed for any payment of principal of or
interest on, or fees in respect of, the Loans;
(viii)    any change in the manner of distribution of any payments to Lenders or
Agent;
(ix)    an amendment of the definition of Required Lenders or of any requirement
for consent by all of Lenders; or
(x)    an amendment of any provision of this Agreement or the Loan Documents
which requires the approval of all of Lenders or the Required Lenders to require
a lesser number of Lenders to approve such action.
(b)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by Borrower or the
other Loan Parties therefrom, shall:

80
6231593.9\0334186

--------------------------------------------------------------------------------



(i)    increase the Commitment of any Lender over the amount thereof then in
effect without the consent of such Lender; provided, no amendment, modification
or waiver of any condition precedent, covenant, Default or Event of Default
shall constitute an increase in any Commitment of any Lender;
(ii)    increase the aggregate Commitments over the amount thereof then in
effect without the consent of the Required Lenders;
(iii)    waive any condition precedent to the initial Loans on the Closing Date,
for which it is expressly provided in such Section that satisfaction of such
condition is to be acceptable to or approved by Agent, without the consent of
Agent, and in any such event it shall not be necessary to obtain the consent of
any other Lender to such waiver; or
(iv)    amend, modify, terminate or waive the amount or timing of payment of any
fee payable to Agent for its own account, any provision of §14 as the same
applies to Agent, or any other provision hereof as the same applies to the
rights or obligations of Agent, in each case without the consent of Agent.
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. No notice to or demand upon
the Loan Parties shall entitle the Loan Parties to other or further notice or
demand in similar or other circumstances. In the event any Lender fails to
expressly grant or deny any consent, amendment or waiver sought under this
Agreement within ten (10) days of a written request therefor submitted by Agent
or Agent’s Special Counsel, such Lender shall be deemed to have granted to Agent
an irrevocable proxy with respect to such specific matter. The right of any
Lender to consent under subsections (a) and (b) of this §27 shall not apply to a
Defaulting Lender, except for purposes of subsection (b)(i) of this §27.
§28.    SEVERABILITY
The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.
§29.    NO UNWRITTEN AGREEMENTS
THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
§30.    ACKNOWLEDGMENT OF INDEMNITY OBLIGATIONS

81
6231593.9\0334186

--------------------------------------------------------------------------------



BORROWER HEREBY ACKNOWLEDGES THAT THIS AGREEMENT CONTAINS INDEMNITY OBLIGATIONS
OF THE BORROWER.
§31.    REPLACEMENT OF NOTES
Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to such Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, such Borrower will execute and deliver, in
lieu thereof, a replacement Note, identical in form and substance to the
applicable Note and dated as of the date of the applicable Note and upon such
execution and delivery all references in the Loan Documents to such Note shall
be deemed to refer to such replacement Note.
§32.    TIME IS OF THE ESSENCE
Time is of the essence with respect to each and every covenant, agreement and
obligation of Borrower under this Agreement and the other Loan Documents.
§33.    RIGHTS OF THIRD PARTIES
This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of Borrower, the other Loan Parties, Lenders
and Agent, and their permitted successors and assigns, and no other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Agreement or any of the other
Loan Documents. All conditions to the performance of the obligations of Agent
and Lenders under this Agreement, including the obligation to make Loans, are
imposed solely and exclusively for the benefit of Agent and Lenders and no other
Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Agent and Lenders will
refuse to make Loans in the absence of strict compliance with any or all thereof
and no other Person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any and all of which may be freely waived in
whole or in part by Agent and Lenders at any time if in their sole discretion
they deem it desirable to do so.
§34.    GUARANTY    
§34.1    The Guaranty.     
(a)    Each of Guarantors hereby jointly and severally guarantees to Agent for
the benefit of the Lenders and each of the holders of the Obligations, as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations (the “Guaranteed Obligations”) in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof;
provided, however, that the Guaranteed Obligations shall not include any
Excluded Swap Obligations. Guarantors hereby further agree that if any of the
Guaranteed Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of

82
6231593.9\0334186

--------------------------------------------------------------------------------



the Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) in accordance with the terms of
such extension or renewal.
(b)    Notwithstanding any provision to the contrary contained herein, in any
other of the Loan Documents or other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the United States
Bankruptcy Code and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States from time to time in effect and affecting the rights of creditors
generally (collectively, “Debtor Relief Laws”) or any comparable provisions of
any applicable state law.
§34.2    Obligations Unconditional.     
The obligations of Guarantors under §34.1 are joint and several, absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or other documents relating to the
Obligations, or any substitution, compromise, release, impairment or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this §34.2
that the obligations of Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
Borrower or any other Guarantor for amounts paid under this §34 until such time
as the Obligations have been irrevocably paid in full and the commitments
relating thereto have expired or been terminated. Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by law, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

83
6231593.9\0334186

--------------------------------------------------------------------------------



(d)    any Lien granted to, or in favor of, Agent or any of the holders of the
Guaranteed Obligations as security for any of the Guaranteed Obligations shall
fail to attach or be perfected; or
(e)    any of the Guaranteed Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the guaranty given hereby and of Loans that may constitute obligations
guaranteed hereby, notices of amendments, waivers and supplements to the Loan
Documents and other documents relating to the Guaranteed Obligations, or the
compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that Agent or any holder of the Guaranteed
Obligations exhaust any right, power or remedy or proceed against any Person
under any of the Loan Documents or any other documents relating to the
Guaranteed Obligations or any other agreement or instrument referred to therein,
or against any other Person under any other guarantee of, or security for, any
of the Obligations.
§34.3    Reinstatement.     
Neither Guarantors’ obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of Borrower or any other Guarantor, by reason of Borrower’s or any
other Guarantor’s bankruptcy or insolvency or by reason of the invalidity or
unenforceability of all or any portion of the Guaranteed Obligations. The
obligations of Guarantors under this §34 shall be automatically reinstated if
and to the extent that for any reason any payment by or on behalf of any Person
in respect of the Guaranteed Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings pursuant to any Debtor Relief Law or otherwise, and each Guarantor
agrees that it will indemnify Agent and each holder of Guaranteed Obligations on
demand for all reasonable out-of-pocket costs and expenses (including all
reasonable fees, expenses and disbursements of any law firm or other outside
counsel incurred by the Agent) incurred by Agent or such holder of Guaranteed
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.
§34.4    Certain Waivers.     
Each Guarantor acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against Borrower or any other
Guarantor hereunder or against any collateral securing the Guaranteed
Obligations or otherwise, (b) it will not assert any right to require the action
first be taken against Borrower or any other Person (including any co-guarantor)
or pursuit of any other remedy or enforcement any other right, and (c) nothing
contained herein shall prevent or limit action being

84
6231593.9\0334186

--------------------------------------------------------------------------------



taken against Borrower or any other Guarantor hereunder, under the other Loan
Documents or the other documents and agreements relating to the Guaranteed
Obligations or from foreclosing on any security or collateral interests relating
hereto or thereto, or from exercising any other rights or remedies available in
respect thereof, if none of Borrower nor Guarantors shall timely perform their
obligations, and the exercise of any such rights and completion of any such
foreclosure proceedings shall not constitute a discharge of Guarantors’
obligations hereunder unless as a result thereof, the Guaranteed Obligations
shall have been paid in full and the commitments relating thereto shall have
expired or been terminated, it being the purpose and intent that Guarantors’
obligations hereunder be absolute, irrevocable, independent and unconditional
under all circumstances.
§34.5    Remedies.     
Guarantors agree that, to the fullest extent permitted by Law, as between
Guarantors, on the one hand, and Agent and the holders of the Guaranteed
Obligations, on the other hand, the Guaranteed Obligations may be declared to be
forthwith due and payable as provided in §12.1 (and shall be deemed to have
become automatically due and payable in the circumstances provided in §12.1) for
purposes of §34.1, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Guaranteed Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Guaranteed Obligations being deemed to
have become automatically due and payable), the Guaranteed Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by Guarantors for purposes of §34.1. Guarantors acknowledge and agree
that if the Guaranteed Obligations are secured pursuant to the terms of the
Security Documents, the holders of the Guaranteed Obligations may exercise their
remedies thereunder in accordance with the terms thereof.
§34.6    Rights of Contribution.    
Guarantors hereby agree as among themselves that, in connection with payments
made hereunder, each Guarantor shall have a right of contribution from each
other Guarantor in accordance with applicable law. Such contribution rights
shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been irrevocably
paid in full and the commitments relating thereto shall have expired or been
terminated, and none of Guarantors shall exercise any such contribution rights
until the Guaranteed Obligations have been irrevocably paid in full and the
commitments relating thereto shall have expired or been terminated.
§34.7    Guaranty of Payment; Continuing Guaranty.    
The guarantee in this §34 is a guaranty of payment and not of collection, and is
a continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.
§34.8    Special Provisions Applicable to Guarantors.    
(a)    Guarantors hereby agree, among themselves, that if any Guarantor shall
become an Excess Funding Guarantor (as defined below) by reason of the payment
by such Guarantor of any Obligations, each other Guarantor shall, on demand of
such Excess Funding Guarantor (but subject to the next sentence), pay to such
Excess Funding Guarantor an amount equal to such Guarantor’s

85
6231593.9\0334186

--------------------------------------------------------------------------------



Pro Rata Share (as defined below and determined, for this purpose, without
reference to the properties, debts and liabilities of such Excess Funding
Guarantor) of the Excess Payment (as defined below) in respect of such
Obligations. The payment obligation of a Guarantor to any Excess Funding
Guarantor under this §34.8(a) shall be subordinate and subject in right of
payment to the prior payment in full of the obligations of such Guarantor under
the other provisions of this Guaranty, and such Excess Funding Guarantor shall
not exercise any right or remedy with respect to such excess until payment and
satisfaction in full of all such obligations. For purposes of this §34.8(a), (i)
“Excess Funding Guarantor” shall mean, in respect of any Obligations, a
Guarantor that has paid an amount in excess of the amount of proceeds of Loans
advanced to it by Borrower that have not been repaid as of the date of
determination, plus its Pro Rata Share of the remaining portion of such
Obligations, (ii) “Excess Payment” shall mean, in respect of any Obligations,
the amount paid by an Excess Funding Guarantor in excess of the amount of
proceeds of Loans advanced to it by Borrower that have not been repaid as of the
date of determination, plus its Pro Rata Share of the remaining portion of such
Obligations and (iii) “Pro Rata Share” shall mean, for any Guarantor, the ratio
(expressed as a percentage) of (x) the amount by which the aggregate present
fair saleable value of all properties of such Guarantor (excluding any shares of
stock of any other Guarantor) exceeds the amount of all the debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder and any obligations of any other Guarantor that have been guaranteed
by such Guarantor) to (y) the amount by which the aggregate fair saleable value
of all properties of Borrower and all of Guarantors exceeds the amount of all
the debts and liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of Borrower and
Guarantors hereunder) of Borrower and all of Guarantors, all as of the Closing
Date.
(b)    Upon the execution and delivery of a Joinder Agreement (Guarantor) by any
Subsidiary to the extent required by §5.1 of this Agreement, such Subsidiary
shall become a Guarantor hereunder with the same force and effect as if
originally named as a Guarantor herein. The execution and delivery of any
Joinder Agreement (Guarantor) adding an additional Guarantor as a party to this
Agreement shall not require the consent of any other party hereto. The rights
and obligations of each party hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor hereunder.






[SIGNATURES BEGIN ON FOLLOWING PAGE]



86
6231593.9\0334186

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first set forth above.
BORROWER:
CORENERGY INFRASTRUCTURE TRUST, INC., a Maryland corporation


By: /s/ David J. Schulte
Name: David J. Schulte
Title: Chief Executive Officer
 
 



[SIGNATURES CONTINUED ON FOLLOWING PAGES]



Execution Page of Revolving Credit Agreement

--------------------------------------------------------------------------------



[Execution of Revolving Credit Agreement Continued]


KEYBANK NATIONAL ASSOCIATION, as a Lender and as Agent 

 
By: /s/ Virgil L. Hogan
Name: Virgil L. Hogan
Title: Vice President
 



KeyBank National Association
1200 Abernathy Road, NE
Suite 1550
Atlanta, Georgia 30328
Attn: Daniel Silbert
Facsimile: (770) 510-2195







